

EXHIBIT 10.3



ASHFORD INC.

and

COMPUTERSHARE TRUST COMPANY, N.A.

(Rights Agent)

Amended and Restated Rights Agreement

Dated as of August 12, 2015










--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
1.Definitions    1
2.Appointment of Rights Agent    6
3.Issue of Right Certificates    7
4.Form of Right Certificates    9
5.Countersignature and Registration    9
6.Transfer, Split-up, Combination and Exchange of Right Certificates; Mutilated,
Destroyed, Lost or Stolen Right Certificates    10
7.Exercise of Rights; Purchase Price; Expiration Date of Rights    10
8.Cancellation and Destruction of Right Certificates    12
9.Status and Availability of Preferred Shares    12
10.Preferred Shares Record Date    13
11.Adjustment of Purchase Price, Number of Shares or Number of Rights    13
12.Certificate of Adjustment    19
13.Consolidation, Merger, Sale or Transfer of Assets or Earning Power    19
14.Fractional Rights and Fractional Shares    21
15.Rights of Action    21
16.Agreement of Right Holders    22
17.Right Certificate Holder Not Deemed a Stockholder    22

i



--------------------------------------------------------------------------------




18.Concerning the Rights Agent    22
19.Merger or Consolidation or Change of Name of Rights Agent    23
20.Duties of Rights Agent    24
21.Change of Rights Agent    26
22.Issuance of New Right Certificates    27
23.Redemption    27
24.Exchange    28
25.Notice of Certain Events    29
26.Notices    30
27.Supplements and Amendments    31
28.Successors    31
29.Benefits of This Agreement    31
30.Severability    32
31.Governing Law    32
32.Counterparts    32
33.Descriptive Headings    32
34.Administration    32
35.Force Majeure    32





ii



--------------------------------------------------------------------------------




AMENDED AND RESTATED RIGHTS AGREEMENT
This Amended and Restated Rights Agreement (this “Agreement”) dated as of August
12, 2015 is between Ashford Inc., a Delaware corporation (the “Company”), and
Computershare Trust Company, N.A., a federally chartered trust company (the
“Rights Agent”).
The Board of Directors of the Company (the “Board”) adopted resolutions creating
a series of preferred stock designated as “Series A Preferred Stock” and
authorized and declared a dividend of one preferred share purchase right (a
“Right”) for each Common Share, par value $0.01 per share, of the Company
outstanding on the Close of Business (as defined below) on November 27, 2014
(the “Record Date”) and authorized the issuance of one Right (subject to
adjustment) with respect to each additional Common Share issued by the Company
between the Record Date and the earliest of (i) the Close of Business on the
Distribution Date, (ii) the Redemption Date or (iii) the Close of Business on
the Final Expiration Date (as all are defined below), and additional Common
Shares that shall become outstanding after the Distribution Date as provided in
Section 22 of this Agreement, each Right initially representing the right to
purchase one one-thousandth (subject to adjustment) of a Preferred Share (as
defined below), subject to adjustment, upon the terms and subject to the
conditions below.
The Company and the Rights Agent entered into that certain Rights Agreement,
dated as of November 17, 2014 (the “Original Agreement”) and the Board and the
stockholders of the Company approved the extension of the Final Expiration Date
(as defined therein) to February 25, 2018.
The parties wish to enter into this Agreement to amend and restate in its
entirety the Original Agreement to integrate such extension into the Agreement.
Accordingly, in consideration of the premises and the mutual agreements herein
set forth, the parties agree as follows:




--------------------------------------------------------------------------------




1.Definitions. For purposes of this Agreement, the following terms have the
meanings indicated:
1.1    “Acquiring Person” means any Person (other than an Exempt Person) who or
which, together with all Affiliates and Associates of such Person, shall be the
Beneficial Owner of 10% or more of the Common Shares of the Company then
outstanding, but shall not include (i) the Company, (ii) any Subsidiary of the
Company, (iii) any employee benefit plan of the Company or of any Subsidiary of
the Company, (iv) any entity or trustee holding (or acting in a fiduciary
capacity in respect of) Common Shares for or pursuant to the terms of any such
employee benefit plan or for the purpose of funding any such plan or funding
other employee benefits for employees of the Company or of any Subsidiary of the
Company, (v) Monty J. Bennett and his Affiliates and Associates (collectively,
“Bennett”) for so long as they collectively, in the aggregate, are the
Beneficial Owners of, directly or indirectly, 20% or less (the “Bennett
Threshold”) of the then outstanding Common Shares of the Company (provided that
(a) Common Shares Beneficially Owned by any of (w) Archie Bennett Jr., (x)
Ashford Hospitality Trust Inc. (“AHT”), (y) Ashford Hospitality Prime, Inc.
(“Ashford Prime”), or (z) any directors or officers of AHT, Ashford Prime or the
Company and (b) Common Shares issuable or reserved for issuance to, or held in
trust on behalf of or for the benefit of, Monty J. Bennett or any of his
beneficiaries pursuant to any nonqualified deferred compensation plan maintained
by the Company or any of its Affiliates shall, in all cases, not be aggregated
with Bennett for purposes of determining whether Bennett is the Beneficial Owner
of Common Shares in excess of the Bennett Threshold), and (vi) any Person who or
which, at the Close of Business on the Record Date, was a Beneficial Owner of
10% or more of the Common Shares of the Company then outstanding, other than a
Person who or which is not an Affiliate or Associate of the Beneficial Owner on
the Record Date and who or which subsequently becomes an Affiliate or Associate
of such Beneficial Owner without the prior written approval of the Board of
Directors (a “Grandfathered Stockholder”); provided, however, that if a
Grandfathered Stockholder becomes, after the Record Date, the Beneficial Owner
of additional Common Shares (other than Common Shares acquired solely as a
result of corporate action of the Company not caused, directly or indirectly, by
such Person) at any time such that the Grandfathered Stockholder is or thereby
becomes the Beneficial Owner of 10% or more of the Common Shares then
outstanding (or such other percentage as would otherwise result in such Person
becoming an Acquiring Person), then such Grandfathered Stockholder shall be
deemed an Acquiring Person; provided, however, that upon the first decrease of a
Grandfathered Stockholder’s Beneficial Ownership below 10%, such Grandfathered
Stockholder shall no longer be considered a Grandfathered Stockholder and this
clause (v) shall have no further force or effect with respect to such
Grandfathered Stockholder.
Notwithstanding the foregoing, no Person shall become an Acquiring Person as the
result of an acquisition of Common Shares by the Company which, by reducing the
number of shares outstanding, increases the proportionate number of Common
Shares Beneficially Owned by such Person to 10% or more of the then outstanding
Common Shares of the Company (or such other percentage as would otherwise result
in such Person becoming an Acquiring Person); provided, however, that if a
Person would, but for the provisions of this paragraph, become an Acquiring
Person by reason of an acquisition of Common Shares by the Company and shall,
after such share purchases by the Company, become the Beneficial Owner of any
additional Common Shares of the

2



--------------------------------------------------------------------------------




Company at any time such that the Person is or thereby becomes the Beneficial
Owner of 10% or more of the Common Shares of the Company then outstanding (or
such other percentage as would otherwise result in such Person becoming an
Acquiring Person) (other than Common Shares acquired solely as a result of
corporate action of the Company not caused, directly or indirectly, by such
Person), then such Person shall be deemed to be an Acquiring Person.
Notwithstanding the foregoing paragraphs of this Section 1.1, if the Board of
Directors of the Company determines that a Person who would otherwise be an
Acquiring Person, has become such inadvertently (including, without limitation,
because (A) such Person was unaware that it Beneficially Owned that number of
Common Shares that would otherwise cause such Person to be an “Acquiring Person”
or (B) such Person was aware of the extent of its Beneficial Ownership of Common
Shares but had no actual knowledge of the consequences of such Beneficial
Ownership under this Agreement) and without any intention of obtaining, changing
or influencing control of the Company, and such Person divests as promptly as
practicable (as determined by the Board of Directors of the Company) a
sufficient number of Common Shares so that such Person would no longer be an
Acquiring Person, then such Person shall not be deemed to have become an
Acquiring Person for any purposes of this Agreement. Notwithstanding the
foregoing, if a bona fide swaps or derivatives dealer who would otherwise be an
“Acquiring Person” has become so as a result of its actions in the ordinary
course of its business that the Board of Directors of the Company determines, in
its sole discretion, were taken without the intent or effect of evading or
assisting any other Person to evade the purposes and intent of this Agreement,
or otherwise seeking to control or influence the management or policies of the
Company, then, and unless and until the Board of Directors shall otherwise
determine, such Person shall not be deemed to be an “Acquiring Person” for any
purposes of this Agreement.
1.2    A Person shall be deemed to be “Acting in Concert” with another Person if
such Person knowingly acts (whether or not pursuant to an express agreement,
arrangement or understanding) in concert or in parallel with such other Person,
or towards a common goal with such other Person, relating to (i) acquiring,
holding, voting or disposing of voting securities of the Company or (ii)
changing or influencing the control of the Company or in connection with or as a
participant in any transaction having that purpose or effect, where (x) each
Person is conscious of the other Person’s conduct or intent and this awareness
is an element in their decision-making processes and (y) at least one additional
factor supports a determination by the Board that such Persons intended to act
in concert or in parallel, which such additional factors may include, without
limitation, exchanging information, attending meetings, conducting discussions,
or making or soliciting invitations to act in concert or in parallel. A Person
who is Acting in Concert with another Person shall also be deemed to be Acting
in Concert with any third Person who is also Acting in Concert with such other
Person. Notwithstanding the foregoing, no Person shall be deemed to be Acting in
Concert with another Person solely as a result of (i) making or receiving a
solicitation of, or granting or receiving, revocable proxies or consents given
in response to a public proxy or consent solicitation made pursuant to, and in
accordance with, Section 14(a) of the Exchange Act by means of a proxy or
solicitation statement filed on Schedule 14A, or (ii) soliciting or being
solicited for, or tendering or receiving tenders of securities in a public
tender or exchange offer made pursuant to, and in accordance with, Section 14(d)
of the Exchange Act by means of a tender offer statement filed on Schedule TO.

3



--------------------------------------------------------------------------------




1.3    “Affiliate” and “Associate” shall have the respective meanings ascribed
to such terms in Rule 12b-2 of the General Rules and Regulations under the
Exchange Act, as in effect on the date of this Agreement.
1.4    A Person shall be deemed the “Beneficial Owner” of, shall be deemed to
have “beneficial ownership” of and shall be deemed to “beneficially own” any
securities:
1.4.1    which such Person or any of such Person’s Affiliates or Associates
beneficially owns, directly or indirectly, within the meaning of Rule 13d-3 of
the General Rules and Regulations under the Exchange Act;
1.4.2    which such Person or any of such Person’s Affiliates or Associates has
(i) the right or the obligation to acquire (whether such right is exercisable,
or such obligation is required to be performed, immediately or only after the
passage of time or upon the satisfaction of conditions) pursuant to any
agreement, arrangement or understanding (other than customary agreements with
and between underwriters and selling group members with respect to a bona fide
public offering of securities), written or otherwise, or upon the exercise of
conversion rights, exchange rights, rights (other than the Rights), warrants or
options, or otherwise; provided, however, that a Person shall not be deemed to
be the Beneficial Owner of, or to beneficially own, (w) securities tendered
pursuant to a tender or exchange offer made pursuant to, and in accordance with,
the applicable rules and regulations promulgated under the Exchange Act by or on
behalf of such Person or any of such Person’s Affiliates or Associates until
such tendered securities are accepted for purchase or exchange, (x) securities
which such Person has a right to acquire upon the exercise of Rights at any time
prior to the time that any Person becomes an Acquiring Person, (y) securities
issuable upon the exercise of Rights from and after the time that any Person
becomes an Acquiring Person if such Rights were acquired by such first Person or
any of such first Person’s Affiliates or Associates prior to the Distribution
Date or pursuant to Section 3.1 or Section 22 hereof (“Original Rights”) or
pursuant to Section 11.9 or Section 11.14 with respect to an adjustment to
Original Rights, or (z) securities which such Person or any of such Person’s
Affiliates or Associates may acquire, does or do acquire or may be deemed to
have the right to acquire, pursuant to any merger or other acquisition agreement
between the Company and such Person (or one or more of such Person’s Affiliates
or Associates) if such agreement has been approved by the Board of Directors
prior to such Person’s becoming an Acquiring Person; or (ii) the right to vote
pursuant to any agreement, arrangement or understanding; provided, however, that
a Person shall not be deemed the Beneficial Owner of, or to beneficially own,
any security by reason of such agreement, arrangement or understanding if the
agreement, arrangement or understanding to vote such security (A) arises solely
from a revocable proxy or consent given to such Person in response to a public
proxy or consent solicitation made pursuant to, and in accordance with, the
applicable rules and regulations promulgated under the Exchange Act and (B) is
not also then reportable on Schedule 13D under the Exchange Act (or any
comparable or successor report);
1.4.3    which are beneficially owned, directly or indirectly, by any other
Person (or any Affiliate or Associate of such other Person) with which such
first Person or any of such first Person’s Affiliates or Associates or any other
Person (or any Affiliate or Associate of such other Person) with whom such first
Person (or any Affiliates or Associates of such first Person) is Acting

4



--------------------------------------------------------------------------------




in Concert, has any agreement, arrangement or understanding, whether or not in
writing, for the purpose of acquiring, holding, voting (except pursuant to a
revocable proxy as described in clause (ii) of Section 1.3.2) or disposing of
any voting securities of the Company; or
1.4.4    which are the subject of, or the reference securities for, or that
underlie, any Derivative Interest of such Person or any of such Person’s
Affiliates or Associates, with the number of Common Shares deemed Beneficially
Owned being the notional or other number of Common Shares specified in the
documentation evidencing the Derivative Interest as being subject to be acquired
upon the exercise or settlement of the Derivative Interest or as the basis upon
which the value or settlement amount of such Derivative Interest is to be
calculated in whole or in part or, if no such number of Common Shares is
specified in such documentation, as determined by the Board of Directors to be
the number of Common Shares to which the Derivative Interest relates.
Notwithstanding anything in this definition of Beneficial Owner to the contrary,
the phrase “then outstanding,” when used with reference to a Person’s beneficial
ownership of securities of the Company, means the number of such securities then
issued and outstanding together with the number of such securities not then
actually issued and outstanding which such Person would be deemed to
beneficially own hereunder but the number of securities not outstanding that
such Person is otherwise deemed to beneficially own for purposes of this
Agreement shall not be included for the purpose of computing the percentage of
the outstanding securities beneficially owned by any other Person (unless such
other Person is also deemed to beneficially own for purposes of this Agreement
such securities not outstanding).
1.5    “Book Entry” shall mean an uncertificated book entry for the Common
Shares.
1.6    “Business Day” means any day other than a Saturday, a Sunday or a day on
which banking institutions in the state of New York are authorized or obligated
by law or executive order to close.
1.7    “Close of Business” on any given date means 5:00 p.m., New York time, on
such date; provided, however, that if such date is not a Business Day, it means
5:00 p.m., New York time, on the next succeeding Business Day.
1.8    “Common Shares” when used with reference to the Company or without
reference means the shares of common stock, par value $0.01 per share, of the
Company. “Common Shares” when used with reference to any Person other than the
Company means the capital stock (or, in the case of any entity other than a
corporation, the equivalent equity interest) with the greatest voting power of
such other Person or, if such other Person is a Subsidiary of another Person,
the Person or Persons which ultimately control such first-mentioned Person.
1.9    “Common Stock Equivalents” has the meaning set forth in Section
11.1.1(ii)(C).
1.10    “Current Per Share Market Price” has the meaning set forth in Section
11.4.1.
1.11    “Current Value” has the meaning set forth in Section 11.1.1(i)(A).

5



--------------------------------------------------------------------------------




1.12    “Derivative Interest” shall mean any derivative securities (as defined
under Rule 16a-1 under the Exchange Act) that increase in value as the value of
the underlying equity increases, including, but not limited to, a long
convertible security, a long call option and a short put option position, in
each case, regardless of whether (x) such interest conveys any voting rights in
such security, (y) such interest is required to be, or is capable of being,
settled through delivery of such security or (z) transactions hedge the economic
effect of such interest.
1.13    “Distribution Date” has the meaning set forth in Section 3.1.
1.14    “Earning Power” has the meaning set forth in Section 13.4.
1.15    “Equivalent Preferred Shares” has the meaning set forth in Section 11.2.
1.16    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
1.17    “Exchange Ratio” has the meaning set forth in Section 24.1.
1.18    “Exempt Person” shall mean any Person that the Board of Directors
determines is exempt from this Agreement; provided that such determination is
made, and no Person shall qualify as an Exempt Person unless such determination
is made, prior to such time as any Person becomes an Acquiring Person; provided
further that any Person will cease to be an Exempt Person if the Board of
Directors makes a contrary determination with respect to such Person.
1.19    “Final Expiration Date” means February 25, 2018.
1.20    “NYSE” means the New York Stock Exchange.
1.21    “Person” means any individual, firm, corporation, partnership, limited
partnership, limited liability partnership, business trust, limited liability
company, unincorporated association or other entity, and shall include any
successor (by merger or otherwise) of such entity.
1.22    “Preferred Shares” means shares of Series A Preferred Stock, par value
$0.01 per share, of the Company having such rights and preferences as are set
forth in the form of Certificate of Designation set forth as Exhibit A hereto,
as the same may be amended from time to time.
1.23    “Purchase Price” has the meaning set forth in Section 7.2.
1.24    “Redemption Date” has the meaning set forth in Section 23.22.
1.25    “Redemption Price” has the meaning set forth in Section 23.21.
1.26    “Right Certificate” means a certificate evidencing a Right in
substantially the form of Exhibit B hereto.
1.27    “Spread” has the meaning set forth in Section 11.1.1(i).

6



--------------------------------------------------------------------------------




1.28    “Stock Acquisition Date” means the earlier of (i) the date of the public
announcement (which, for purposes of this definition, shall include, without
limitation, a report filed pursuant to Section 13(d) of the Exchange Act) by the
Company or an Acquiring Person that an Acquiring Person has become such or (ii)
the date that a majority of the Board of Directors of the Company shall become
aware of the existence of an Acquiring Person.
1.29    “Subsidiary” of any Person means any corporation or entity of which
securities or other ownership interest having ordinary voting power sufficient
to elect a majority of the board of director or other person performing similar
functions are beneficially owned, directly or indirectly, by such Person and any
corporation or other entity that is otherwise controlled by such Person.
1.30    “Substitution Period” has the meaning set forth in Section 11.1.1.
1.31    “Summary of Rights” means the Summary of Rights to Purchase Preferred
Shares in substantially the form of Exhibit C hereto.
1.32    “Trading Day” means a day on which the principal national securities
exchange on which a security is listed or admitted to trading is open for the
transaction of business or, if a security is not listed or admitted to trading
on any national securities exchange, a Business Day.
2.    Appointment of Rights Agent. The Company hereby confirms the appointment
of the Rights Agent to act as agent for the Company in accordance with the
express terms and conditions hereof (and no implied terms or conditions), and
the Rights Agent hereby accepts such appointment. The Company may from time to
time appoint such co-Rights Agents as it may deem necessary or desirable, upon
ten (10) calendar days’ prior written notice to the Rights Agent. In the event
the Company appoints one or more co-Rights Agents, the respective duties of the
Rights Agent and any co-Rights Agents under the provisions of this Agreement
shall be as the Company shall reasonably determine and the Company shall notify
in writing, the Rights Agent and any co-Rights Agent of such duties. The Rights
Agent shall have no duty to supervise, and shall in no event be liable for, the
acts or omissions of any such co-Rights Agent.
3.    Issue of Right Certificates.
3.1    Until the earlier of (i) the tenth Business Day after the Stock
Acquisition Date (or, in the event the Board of Directors determines on or
before such tenth day Business Day to effect an exchange in accordance with
Section 24 and determines in accordance with Section 24.6 that a later date is
advisable, such later date that is not more than twenty days after the Stock
Acquisition Date) or (ii) the tenth Business Day (or such later date as may be
determined by action of the Board of Directors prior to such time as any Person
becomes an Acquiring Person) after the date of the commencement by any Person
(other than the Company, any Subsidiary of the Company, any employee benefit
plan of the Company or of any Subsidiary of the Company, or any entity or
trustee holding (or acting in a fiduciary capacity in respect of) Common Shares
for or pursuant to the terms of any such benefit plan or for the purpose of
funding any such plan or funding other employee benefits for employees of the
Company or of any Subsidiary of the Company) of, or of the first public
announcement of the intention of any Person (other than any of the Persons
referred to in the preceding parenthetical) to commence, a tender or exchange
offer the consummation of which

7



--------------------------------------------------------------------------------




would result in any Person becoming an Acquiring Person (including any such date
which is after the date of this Agreement and prior to the issuance of the
Rights; such date being herein referred to as the “Distribution Date”, provided,
however, that the Distribution Date shall in no event be prior the Record Date),
(x) the Rights will be evidenced (subject to the provisions of Section 3.12) by
the certificates for Common Shares registered in the names of the holders
thereof and not by separate Right Certificates, and (y) the Rights will be
transferable only in connection with the transfer of Common Shares. As soon as
practicable after the Distribution Date, the Company will prepare and execute,
and, at the request of the Company, the Rights Agent will countersign, and the
Company will send or cause to be sent (and the Rights Agent will, if so
requested and provided with all necessary information and documents, will, at
the expense of the Company, send) by first-class, insured, postage-prepaid mail,
to each record holder of Common Shares as of the Close of Business on the
Distribution Date (other than any Acquiring Person or any Associate or Affiliate
of an Acquiring Person), at the address of such holder shown on the records of
the Company, a Right Certificate, in substantially the form of Exhibit B hereto,
evidencing one Right for each Common Share so held, subject to adjustment as
provided herein. As of the Distribution Date, the Rights will be evidenced
solely by such Right Certificates. The Company shall promptly notify the Rights
Agent in writing upon the occurrence of the Distribution Date. Until such
written notice is received by the Rights Agent, the Rights Agent may presume
conclusively for all purposes that the Distribution Date has not occurred.
3.2    As soon as practicable after the date hereof, the Company will (directly
or, at the expense of the Company, through the Rights Agent or its transfer
agent if the Rights Agent or transfer agent is directed by the Company and
provided with all necessary information and documents) send a copy of the
Summary of Rights by first-class, postage-prepaid mail to each record holder of
Common Shares evidenced by certificates as of the Close of Business on the date
hereof (other than any Acquiring Person or any Associate or Affiliate of an
Acquiring Person), at the address of such holder shown on the records of the
Company. With respect to certificates representing Common Shares (or Book Entry
Common Shares) outstanding as of the date hereof, until the Distribution Date,
the Rights will be evidenced by such certificates registered in the names of the
holders thereof together with the Summary of Rights. Until the Distribution Date
(or, if earlier, the Expiration Date), the surrender for transfer of any
certificate representing Common Shares outstanding on the Record Date, with or
without a copy of the Summary of Rights, shall also constitute the transfer of
the Rights associated with the Common Shares represented thereby. With respect
to Book Entry Common Shares outstanding as of the Record Date, until the
Distribution Date, the Rights shall be evidenced by the balances indicated in
the Book Entry account system of the transfer agent for the Common Shares. Until
the earlier of the Distribution Date and the Expiration Date, the transfer of
any Common Shares outstanding on the Record Date (whether represented by
certificates or evidenced by the balances indicated in the Book Entry account
system of the transfer agent for Common Shares, and, in either case, regardless
of whether a copy of the Summary of Rights is submitted with the surrender or
request for transfer), shall also constitute the transfer of the Rights
associated with such Common Shares.
3.3    Certificates for Common Shares which are issued (including, without
limitation, reacquired Common Shares referred to in the last sentence of this
Section 3.33) after the date hereof but prior to the earliest of (i) the Close
of Business on the Distribution Date, (ii) the Redemption

8



--------------------------------------------------------------------------------




Date or (iii) the Close of Business on the Final Expiration Date shall have
impressed on, printed on, written on or otherwise affixed to them the following
legend:
This certificate also evidences and entitles the holder hereof to certain Rights
as set forth in an Amended and Restated Rights Agreement between Ashford Inc.
and Computershare Trust Company, N.A., as Rights Agent, dated as of August 12,
2015, as it may from time to time be amended or supplemented pursuant to its
terms (the “Rights Agreement”), the terms of which are hereby incorporated
herein by reference and a copy of which is on file at the principal executive
offices of Ashford Inc. Under certain circumstances, as set forth in the Rights
Agreement, such Rights will be evidenced by separate certificates and will no
longer be evidenced by this certificate. Ashford Inc. will mail to the holder of
this certificate a copy of the Rights Agreement without charge after receipt of
a written request therefor. Under certain circumstances, as set forth in the
Rights Agreement, Rights that are or were acquired or beneficially owned by
Acquiring Persons (as defined in the Rights Agreement) will become null and void
and will no longer be transferable.
If the Company purchases or acquires any Common Shares after the Record Date but
prior to the Close of Business on the Distribution Date, any Rights associated
with such Common Shares shall be deemed canceled and retired so that the Company
shall not be entitled to exercise any Rights associated with the Common Shares
which are no longer outstanding.
With respect to Common Shares in Book Entry form for which there has been sent a
confirmation or account statement containing the foregoing legend, until the
earliest of the Distribution Date and the Expiration Date, the Rights associated
with the Common Shares shall be evidenced by such Common Shares alone and
registered holders of Common Shares shall also be the registered holders of the
associated Rights, and the transfer of any such Common Shares shall also
constitute the transfer of the Rights associated with such Common Shares.
Notwithstanding this Section 3.3, neither the omission of a legend nor the
failure to deliver the notice of such legend required hereby shall affect the
enforceability of any part of this Agreement or the rights of any holder of the
Rights.
4.    Form of Right Certificates. The Right Certificates (and the forms of
election to purchase Preferred Shares and of assignment to be printed on the
reverse thereof) shall be substantially the same as Exhibit B hereto and may
have such marks of identification or designation and such legends, summaries or
endorsements printed thereon as the Company may deem appropriate and as are not
inconsistent with the provisions of this Agreement, or as may be required to
comply with any applicable law or with any rule or regulation made pursuant
thereto or with any rule or regulation of any stock exchange on which the Rights
may from time to time be listed, or to conform to usage. Subject to the other
provisions of this Agreement, the Right Certificates shall entitle the holders
thereof to purchase such number of one one-thousandths of a Preferred Share as
shall be set forth therein at the Purchase Price, but the amount and type of
securities purchasable upon exercise and the Purchase Price shall be subject to
adjustment as provided herein.
5.    Countersignature and Registration. The Right Certificates shall be
executed on behalf of the Company by its Chairman of the Board or its Chief
Executive Officer, its President or any of

9



--------------------------------------------------------------------------------




its Vice Presidents, either manually or by facsimile signature; shall have
affixed thereto the Company’s seal or a facsimile thereof; and shall be attested
by the Secretary or any Assistant Secretary of the Company or the Treasurer or
an assistant treasurer of the Company, either manually or by facsimile
signature. The Right Certificates shall be countersigned by the Rights Agent and
shall not be valid for any purpose unless so countersigned, either manually or
by facsimile. If any officer of the Company who shall have signed any of the
Right Certificates shall cease to be such officer of the Company before
countersignature by the Rights Agent and issuance and delivery by the Company,
such Right Certificates nevertheless may be countersigned by the Rights Agent
and issued and delivered by the Company with the same force and effect as though
the Person who signed such Right Certificates had not ceased to be such officer
of the Company. Any Right Certificate may be signed on behalf of the Company by
any Person who, at the actual date of the execution of such Right Certificate,
is a proper officer of the Company to sign such Right Certificate, even if at
the date of the execution of this Agreement such Person was not such an officer.
Following the Distribution Date, the Rights Agent will keep or cause to be kept,
at its principal office, books for registration of the transfer of the Right
Certificates issued hereunder. Such books shall show the names and addresses of
the respective holders of the Right Certificates, the number of Rights evidenced
on its face by each of the Right Certificates, and the date of each of the Right
Certificates.
6.    Transfer, Split-up, Combination and Exchange of Right Certificates;
Mutilated, Destroyed, Lost or Stolen Right Certificates.
6.1    Subject to the provisions of Section 14, at any time after the Close of
Business on the Distribution Date, and prior to the earlier of the Redemption
Date or the Close of Business on the Final Expiration Date, any Right
Certificate (other than a Right Certificate representing Rights that have become
void pursuant to Section 11.1.2 or that have been exchanged pursuant to Section
24) may be transferred, split up, combined or exchanged for another Right
Certificate, entitling the registered holder to purchase a like number of
Preferred Shares as the Right Certificate surrendered then entitled such holder
to purchase. Any registered holder desiring to transfer, split up, combine or
exchange any Right Certificate shall make such request in writing delivered to
the Rights Agent, and shall surrender the Right Certificate to be transferred,
split up, combined or exchanged at the principal office of the Rights Agent.
Thereupon the Rights Agent shall countersign and deliver to the Person entitled
thereto a Right Certificate or Right Certificates, as the case may be, as so
requested. The Company may require payment of a sum sufficient for any tax or
governmental charge that may be imposed in connection with any transfer,
split-up, combination or exchange of Right Certificates. If and to the extent
the Company does require payment of any such taxes or charges, the Company shall
give the Rights Agent written notice thereof and the Rights Agent shall not
deliver any Rights Certificate unless and until such payments have been made,
and the Rights Agent shall forward any such sum collected by it to the Company
or to such Persons as the Company specifies by written notice. The Rights Agent
shall have no duty or obligation to take any action with respect to a Rights
holder under any Section of this Agreement which requiring the payment by such
Rights holder of applicable taxes and/or charges unless and until such taxes
and/or charges have been paid.

10



--------------------------------------------------------------------------------




6.2    Subject to the provisions of Section 14, at any time after the Close of
Business on the Distribution Date, and prior to the earlier of the Redemption
Date or the Close of Business on the Final Expiration Date, upon receipt by the
Company and the Rights Agent of evidence reasonably satisfactory to them of the
loss, theft, destruction or mutilation of a Right Certificate, and, in case of
loss, theft or destruction, of indemnity or security reasonably satisfactory to
them, and, at the Company’s request, reimbursement to the Company and the Rights
Agent of all reasonable expenses incidental thereto, and, in case of mutilation,
upon surrender to the Rights Agent and cancellation of the Right Certificate,
the Company will make and deliver a new Right Certificate of like tenor to the
Rights Agent for delivery to the registered holder in lieu of the Right
Certificate so lost, stolen, destroyed or mutilated.
Notwithstanding any other provision hereof, the Company and the Rights Agent may
amend this Agreement to provide for uncertificated Rights in addition to or in
place of Rights Certificates, to the extent permitted by applicable law.
7.    Exercise of Rights; Purchase Price; Expiration Date of Rights.
7.1    Except as otherwise provided herein, the Rights shall become exercisable
on the Distribution Date, and thereafter, the registered holder of any Right
Certificate (other than a holder whose Rights have become void pursuant to
Section 11.1.2 or have been exchanged pursuant to Section 24) may, subject to
Section 11.1.2 and except as otherwise provided herein, exercise the Rights
evidenced thereby in whole or in part at any time after the Distribution Date
upon surrender of the Right Certificate, with the form of election to purchase
on the reverse side thereof duly executed, to the Rights Agent at its principal
office, together with payment of the Purchase Price for each one one-thousandth
of a Preferred Share represented by a Right that is exercised and an amount
equal to any applicable transfer tax required to be paid pursuant to Section 9,
prior to the time (the “Expiration Date”) that is the earliest of (i) the Close
of Business on the Final Expiration Date, (ii) the time at which the Rights are
redeemed pursuant to Section 23, or (iii) the time at which the Rights are
exchanged pursuant to Section 24 and (iv) the Closing of any merger or other
acquisition transaction involving the Company pursuant to Agreement described in
Sections 1.3.2(i)(z) and 13.3 at which time the Rights are terminated.
7.2    The purchase price to be paid upon the exercise of each Right to purchase
one one-thousandth of a Preferred Share represented by a Right shall initially
be $275 (the “Purchase Price”) and shall be payable in lawful money of the
United States of America in accordance with Section 7.3. Each Right shall
initially entitle the holder to acquire one one-thousandth of a Preferred Share
upon exercise of the Right. The Purchase Price and the number of Preferred
Shares or other securities for which a Right is exercisable shall be subject to
adjustment from time to time as provided in Sections 11 and 13.
7.3    Except as otherwise provided herein, upon receipt of a Right Certificate
representing exercisable Rights, with the form of election to purchase duly
executed, accompanied by payment of the Purchase Price for the number of Rights
exercised and an amount equal to any applicable transfer tax required to be paid
by the holder of such Right Certificate in accordance with Section 9 by cash,
certified check, cashier’s check or money order payable to the order of the
Company, the Rights Agent shall thereupon promptly (i)(A) requisition from any
transfer agent of the Preferred

11



--------------------------------------------------------------------------------




Shares certificates for the number of Preferred Shares to be purchased, and the
Company hereby irrevocably authorizes its transfer agent to comply with all such
requests, or (B) requisition from any depositary agent for the Preferred Shares
depositary receipts representing such number of Preferred Shares as are to be
purchased (in which case certificates for the Preferred Shares represented by
such receipts shall be deposited by the transfer agent with the depositary
agent), and the Company hereby directs any such depositary agent to comply with
such request; (ii) when appropriate, requisition from the Company the amount of
cash to be paid in lieu of issuance of fractional Preferred Shares in accordance
with Section 14; (iii) after receipt of such certificates or depositary
receipts, cause the same to be delivered to or upon the order of the registered
holder of such Right Certificate, registered in such name or names as may be
designated by such holder; and (iv) when appropriate, after receipt, deliver
such cash to or upon the order of the registered holder of such Right
Certificate.
7.4    Except as otherwise provided herein, if the registered holder of any
Right Certificate shall exercise less than all the Rights evidenced thereby, a
new Right Certificate evidencing Rights equivalent to the exercisable Rights
remaining unexercised shall be issued by the Rights Agent to the registered
holder of such Right Certificate or to such holder’s duly authorized assigns,
subject to the provisions of Section 14.
7.5    Notwithstanding anything in this Agreement to the contrary, neither the
Rights Agent nor the Company shall be obligated to undertake any action with
respect to a registered holder of Rights upon the occurrence of any purported
transfer or exercise of Rights as set forth in Section 6 or this Section 7
unless such registered holder shall have (i) properly completed and signed the
certificate contained in the form of assignment or form of election to purchase
set forth on the reverse side of the Right Certificate surrendered for such
transfer or exercise and (ii) provided such additional evidence of the identity
of the Beneficial Owner (or former Beneficial Owner) or Affiliates or Associates
thereof as the Company and the Rights Agent shall reasonably request.
8.    Cancellation and Destruction of Right Certificates. All Right Certificates
surrendered for the purpose of exercise, transfer, split-up, combination or
exchange shall, if surrendered to the Company or to any of its agents, be
delivered to the Rights Agent for cancellation or in canceled form, or, if
surrendered to the Rights Agent, shall be canceled by it, and no Right
Certificates shall be issued in lieu thereof except as expressly permitted by
any of the provisions of this Agreement. The Company shall deliver to the Rights
Agent for cancellation and retirement, and the Rights Agent shall so cancel and
retire, any other Right Certificate purchased or acquired by the Company
otherwise than upon the exercise thereof. The Rights Agent shall deliver all
canceled Right Certificates to the Company, or shall, at the written request of
the Company, destroy such canceled Right Certificates, and in such case shall
deliver a certificate of destruction thereof to the Company.
9.    Status and Availability of Preferred Shares.
9.1    The Company covenants and agrees that it will cause to be reserved and
kept available, out of its authorized and unissued Preferred Shares or any
Preferred Shares held in its treasury, the number of Preferred Shares that will
be sufficient to permit the exercise in full of all outstanding Rights in
accordance with Section 7.

12



--------------------------------------------------------------------------------




9.2    The Company covenants and agrees that it will take all such action as may
be necessary to ensure that all Preferred Shares (or other securities of the
Company) delivered upon exercise of Rights shall, at the time of delivery of the
certificates for such Preferred Shares (subject to payment of the Purchase
Price), be duly and validly authorized and issued and fully paid and
non-assessable shares.
9.3    The Company further covenants and agrees that it will pay when due and
payable any and all federal and state transfer taxes and charges which may be
payable in respect of the issuance or delivery of the Right Certificates or the
issuance and delivery of any certificates or depository receipts or entries in
the Book Entry account system of the transfer agent for the of any Preferred
Shares (or other securities of the Company) upon the exercise of Rights. The
Company shall not, however, be required to pay any transfer tax which may be
payable in respect of any transfer or delivery of Right Certificates to a Person
other than, or the issuance or delivery of certificates or depositary receipts
for the Preferred Shares (or other securities of the Company) in a name other
than that of, the registered holder of the Right Certificate evidencing Rights
surrendered for exercise, and shall not be required to issue or deliver any
certificates or depositary receipts for Preferred Shares (or other securities of
the Company) upon the exercise of any Rights until any such tax shall have been
paid (any such tax being payable by the holder of such Right Certificate at the
time of surrender) or until it has been established to the Company’s reasonable
satisfaction that no such tax is due.
10.    Preferred Shares Record Date. Each Person in whose name any certificate
or entry in the Book Entry account system of the transfer agent for the
Preferred Shares is issued upon the exercise of Rights shall for all purposes be
deemed to have become the holder of record of the Preferred Shares (or other
securities of the Company) represented thereby on, and such certificate shall be
dated, the date upon which the Right Certificate evidencing such Rights was duly
surrendered and payment of the Purchase Price (and any applicable transfer
taxes) was made; provided, however, that, if the date of such surrender and
payment is a date upon which the Preferred Shares transfer books of the Company
are closed, such Person shall be deemed to have become the record holder of such
shares on, and such certificate shall be dated, the next succeeding Business Day
on which the Preferred Shares transfer books of the Company are open. Prior to
the exercise of the Rights evidenced thereby, the holder of a Right Certificate
shall not be entitled to any rights of a holder of Preferred Shares for which
the Rights shall be exercisable, including, without limitation, the right to
vote, to receive dividends or other distributions, or to exercise any preemptive
rights, and shall not be entitled to receive any notice of any proceedings of
the Company, except as provided herein.
11.    Adjustment of Purchase Price, Number of Shares or Number of Rights.
11.1    General.
11.1.1    In the event the Company shall at any time after the date of this
Agreement and prior to the Distribution Date (i) declare a dividend on the
Preferred Shares payable in Preferred Shares, (ii) subdivide the outstanding
Preferred Shares, (iii) combine the outstanding Preferred Shares into a smaller
number of Preferred Shares or (iv) issue any shares of its capital stock in a
reclassification of the Preferred Shares (including any such reclassification in
connection with a consolidation or merger in which the Company is the continuing
or surviving corporation), except

13



--------------------------------------------------------------------------------




as otherwise provided in this Section 11.1, the number and kind of shares of
capital stock issuable upon the exercise of a Rights as of the record date for
such dividend or the effective date or such subdivision, combination or
reclassification, shall be proportionately adjusted so that the holder of any
Right exercised after such time shall be entitled to receive the aggregate
number and kind of shares of capital stock which, if such Right had been
exercised immediately prior to such date, the holder would have owned upon such
exercise and been entitled to receive by virtue of such dividend, subdivision,
combination or reclassification; provided, however, that in no event shall the
consideration to be paid upon the exercise of one Right be less than the
aggregate par value of the shares of capital stock of the Company issuable upon
exercise of one Right.
11.1.2    Subject to the second paragraph of this Section 11.1.2 and to Section
24, on the Stock Acquisition Date, each holder of a Right shall thereafter have
a right to receive, upon exercise of each Right to purchase one one-thousandth
of a Preferred Share at a price equal to the then current Purchase Price, in
accordance with the terms of this Agreement and in lieu of Preferred Shares,
such number of Common Shares of the Company as shall equal the result obtained
by dividing the current Purchase Price by 50% of the then Current Per Share
Market Price of the Company’s Common Shares (determined pursuant to Section
11.4) on the Stock Acquisition Date.
From and after the Stock Acquisition Date, any Rights that are or were acquired
or beneficially owned by (x) such Acquiring Person (or any Associate or
Affiliate of such Acquiring Person) (y) a transferee of any Acquiring Person (or
of any such Affiliate or Associate) who becomes a transferee after the Stock
Acquisition Date or (z) a transferee of any Acquiring Person (or of any such
Affiliate or Associate) who became a transferee prior to or on the Stock
Acquisition Date pursuant to either (I) a transfer (whether or not for
consideration) from the Acquiring Person to holders of its equity securities or
to any Person with whom it has any continuing agreement, arrangement or
understanding (whether or not in writing) regarding the transferred Rights or
(II) a transfer which the Board of Directors has determined is part of a plan,
arrangement or understanding which has the purpose or effect of avoiding the
provisions of this paragraph, and subsequent transferees, either direct
transferees or transferees through one or more intermediate transferees, of such
Persons, shall be void, and any holder of such Rights shall thereafter have no
right to exercise such Rights under any provision of this Agreement. No Right
Certificate shall be issued pursuant to Section 3 that represents Rights that
are or have become void pursuant to the preceding sentence. No Right Certificate
shall be issued at any time upon the transfer of any Rights to an Acquiring
Person whose Rights would be void pursuant to this Section 11.1.2 or to any
Associate or Affiliate thereof or to any nominee of such Acquiring Person,
Associate or Affiliate. Any Right Certificate delivered to the Rights Agent for
transfer to an Acquiring Person whose Rights would be void pursuant to the
preceding sentence, or to any Associate or Affiliate thereof, shall be canceled.
11.1.3    If there are not sufficient authorized but unissued Common Shares to
permit the exercise in full of the Rights in accordance with Section 11.1.2, or
should the Board of Directors so elect, the Company shall with respect to such
deficiency, to the extent permitted by applicable law and any material
agreements to which the Company is a party, (i) determine the excess (the
“Spread”) of (A) the value of the Common Shares issuable upon the exercise of a
Right as provided in Section 11.1.2 (the “Current Value”) over (B) the Purchase
Price, and (ii) with respect to each Right (other than Rights which have become
void pursuant to Section 11.1.2), make adequate

14



--------------------------------------------------------------------------------




provision to substitute for such Common Shares, upon payment of the applicable
Purchase Price, any one or more of the following having an aggregate value
determined by the Board of Directors to be equal to the Current Value: (A) cash,
(B) a reduction in the Purchase Price, (C) Common Shares or other equity
securities of the Company (including, without limitation, shares, or fractions
of shares, of preferred stock which the Board of Directors of the Company has
determined to have the same value as Common Shares (“Common Stock
Equivalents”)), (D) debt securities of the Company or (E) other assets;
provided, however, if the Company shall not have made adequate provision to
deliver value pursuant to clause (ii) above within thirty days following the
Stock Acquisition Date, then the Company shall be obligated to deliver, to the
extent permitted by law and any material agreements then in effect to which the
Company is a party, upon the surrender for exercise of a Right and without
requiring payment of the Purchase Price, Common Shares (to the extent available)
and then, if necessary, cash, which shares and cash shall have an aggregate
value equal to the Spread.
If the Board of Directors of the Company shall determine that it is likely that
sufficient additional Common Shares could be authorized for issuance upon
exercise in full of the Rights, the thirty-day period set forth above may be
extended to the extent necessary, but not more than ninety days after the Stock
Acquisition Date, in order that the Company may seek stockholder approval for
the authorization of such additional shares (such period, as it may be extended,
the “Substitution Period”). If the Company determines that action need be taken
pursuant to this Section 11.1.1, the Company (x) shall provide, subject to
Section 7.5 and the last paragraph of Section 11.1.2, that such action shall
apply uniformly to all outstanding Rights, and (y) may suspend the
exercisability of the Rights until the expiration of the Substitution Period in
order to seek any authorization of additional shares, decide the appropriate
form of distribution to be made and determine the value thereof. If the
exercisability of the Rights is suspended pursuant to this Section 11.1.1, the
Company shall make a public announcement, and shall deliver to the Rights Agent
a statement, stating that the exercisability of the Rights has been temporarily
suspended. When the suspension is no longer in effect, the Company shall make
another public announcement, and deliver to the Rights Agent a statement, so
stating. For purposes of this Section 11.1.1, the value of the Common Shares
shall be the Current Per Share Market Price (as determined pursuant to Section
11.4.1) of the Common Shares as of the Stock Acquisition Date, and the value of
any Common Stock Equivalent shall be deemed to have the same value as the Common
Shares on such date.
11.2    If the Company fixes a record date for the issuance of rights, options
or warrants to all holders of Preferred Shares entitling them (for a period
expiring within forty-five calendar days after such record date) to subscribe
for or purchase Preferred Shares (or shares having the same rights, privileges
and preferences as the Preferred Shares (“Equivalent Preferred Shares”)) or
securities convertible into Preferred Shares or Equivalent Preferred Shares at a
price per Preferred Share or Equivalent Preferred Share (or having a conversion
price per share, if a security convertible into Preferred Shares or Equivalent
Preferred Shares) less than the then Current Per Share Market Price of the
Preferred Shares (as defined in Section 11.4.2) on such record date, the
Purchase Price to be in effect after such record date shall be adjusted by
multiplying the Purchase Price in effect immediately prior to such record date
by a fraction, (i) the numerator of which shall be (A) the number of Preferred
Shares outstanding on such record date plus (B) the number of Preferred Shares
which the aggregate offering price of the total number of Preferred Shares or
Equivalent Preferred

15



--------------------------------------------------------------------------------




Shares to be offered (or the aggregate initial conversion price of the
convertible securities to be offered) would purchase at such Current Per Share
Market Price and (ii) the denominator of which shall be (A) the number of
Preferred Shares outstanding on such record date plus (B) the number of
additional Preferred Shares or Equivalent Preferred Shares to be offered for
subscription or purchase (or into which the convertible securities to be offered
are initially convertible); provided, however, that in no event shall the
consideration to be paid upon the exercise of one Right be less than the
aggregate par value of the Preferred Shares issuable upon exercise of one Right.
If such subscription price may be paid in a consideration part or all of which
shall be in a form other than cash, the value of such consideration shall be as
determined by the Board of Directors of the Company, whose determination shall
be described in a statement filed with the Rights Agent. Preferred Shares owned
by or held for the account of the Company shall not be deemed outstanding for
the purpose of any such computation. Such adjustment shall be made successively
whenever such a record date is fixed. If such rights, options or warrants are
not so issued, the Purchase Price shall be adjusted to be the Purchase Price
that would then be in effect if such record date had not been fixed.
11.3    If the Company fixes a record date for the making of a distribution to
all holders of the Preferred Shares (including any distribution made in
connection with a consolidation or merger in which the Company is the continuing
or surviving corporation) of evidences of indebtedness or assets (other than a
regular quarterly cash dividend or a dividend payable in Preferred Shares) or
subscription rights or warrants (excluding those referred to in Section 11.2),
the Purchase Price to be in effect after such record date shall be determined by
multiplying the Purchase Price in effect immediately prior to such record date
by a fraction, (i) the numerator of which shall be the then Current Per Share
Market Price of the Preferred Shares on such record date, less the fair market
value (as determined in good faith by the Board of Directors of the Company,
whose determination shall be described in a statement filed with the Rights
Agent) of the portion of the assets or evidences of indebtedness to be
distributed or of such subscription rights or warrants applicable to one
Preferred Share and (ii) the denominator of which shall be the then Current Per
Share Market Price of the Preferred Shares; provided, however, that in no event
shall the consideration to be paid upon the exercise of one Right be less than
the aggregate par value of the Preferred Shares to be issued upon exercise of
one Right. Such adjustments shall be made successively whenever such a record
date is fixed. If such distribution is not so made, the Purchase Price shall
again be adjusted to be the Purchase Price that would then be in effect if such
record date had not been fixed.
11.4    Current Per Share Market Price.
11.4.1    Except as otherwise provided herein, for the purpose of any
computation hereunder, the “Current Per Share Market Price” of any security on
any date shall be deemed to be the average of the daily closing prices per share
of such security for the thirty consecutive Trading Days immediately prior to
such date; provided, however, that if the Current Per Share Market Price of the
security is determined during a period (i) following the announcement by the
issuer of such security of (A) a dividend or distribution on such security
payable in shares of such security or other securities convertible into such
shares, or (B) any subdivision, combination or reclassification of such
security, and (ii) prior to the expiration of thirty Trading Days after the
ex-dividend date for such dividend or distribution, or the record date for such
subdivision, combination or reclassification,

16



--------------------------------------------------------------------------------




then, and in each such case, the Current Per Share Market Price shall be
appropriately adjusted to reflect the current market price per share equivalent
of such security. The closing price for each day shall be the last sale price
or, if no such sale takes place on such day, the average of the closing bid and
asked prices, in either case as reported by the NYSE, or, if on any such date
the security is not quoted by the NYSE, the average of the closing bid and asked
prices as furnished by a professional market maker making a market in the
security selected by the Board of Directors of the Company.
11.4.2    For the purpose of any computation hereunder, the “Current Per Share
Market Price” of the Preferred Shares, if the Preferred Shares are publicly
traded, the Current Per Share Market Price shall be determined in accordance
with the method set forth in Section 11.4.1. If the Preferred Shares are not
publicly traded, the “Current Per Share Market Price” of the Preferred Shares
shall be conclusively deemed to be the Current Per Share Market Price of the
Common Shares as determined pursuant to Section 11.4.1 (appropriately adjusted
to reflect any stock split, stock dividend or similar transaction occurring
after the date hereof) multiplied by one thousand. If neither the Common Shares
nor the Preferred Shares are publicly held or so listed or traded, “Current Per
Share Market Price” means the fair value per share as determined in good faith
by the Board of Directors of the Company, whose determination shall be described
in a statement filed with the Rights Agent.
11.5    No adjustment in the Purchase Price shall be required unless such
adjustment would require an increase or decrease of at least 1% in the Purchase
Price; provided, however, that any adjustments which by reason of this Section
11.5 are not required to be made shall be carried forward and taken into account
in any subsequent adjustment. All calculations under this Section 11 shall be
made to the nearest cent or to the nearest one ten-millionth of a Preferred
Share or one ten-thousandth of any other share or security as the case may be.
Notwithstanding the first sentence of this Section 11.5, any adjustment required
by this Section 11 shall be made no later than three years from the date of the
transaction which requires such adjustment.
11.6    If, as a result of an adjustment made pursuant to Section 11.1, the
holder of any Right thereafter exercised shall become entitled to receive any
shares of capital stock of the Company other than Preferred Shares, the Purchase
Price and number of such other shares so receivable upon exercise of any Right
shall thereafter be subject to adjustment from time to time in a manner and on
terms as nearly equivalent as practicable to the provisions with respect to the
Preferred Shares contained in Sections 11.1 through 11.3, inclusive, and the
provisions of Sections 7, 9, 10 and 13 with respect to the Preferred Shares
shall apply on like terms to any such other shares.
11.7    All Rights originally issued by the Company subsequent to any adjustment
made to the Purchase Price hereunder shall evidence the right to purchase, at
the adjusted Purchase Price, the number of one one-thousandths of a Preferred
Share purchasable from time to time hereunder upon exercise of the Rights, all
subject to further adjustment as provided herein.
11.8    Unless the Company exercises its election as provided in Section 11.9,
upon each adjustment of the Purchase Price as a result of the calculations made
in Sections 11.2 and 11.3, each Right outstanding immediately prior to the
making of such adjustment shall thereafter evidence the right to purchase, at
the adjusted Purchase Price, that number of one one-thousandth of a Preferred
Share (calculated to the nearest one ten-millionth of a Preferred Share)
obtained by (i) multiplying

17



--------------------------------------------------------------------------------




the number of one one-thousandth of a Preferred Share covered by a Right
immediately prior to this adjustment by the Purchase Price in effect immediately
prior to such adjustment of the Purchase Price and (ii) dividing the product by
the Purchase Price in effect immediately after such adjustment of the Purchase
Price.
11.9    The Company may elect on or after the date of any adjustment of the
Purchase Price to adjust the number of Rights in substitution for any adjustment
in the number of one one-thousandth of a Preferred Share purchasable upon the
exercise of a Right. Each of the Rights outstanding after such adjustment of the
number of Rights shall be exercisable for the number of one one-thousandth of a
Preferred Share for which a Right was exercisable immediately prior to such
adjustment. Each Right held of record prior to such adjustment of the number of
Rights shall become that number of Rights (calculated to the nearest one
hundred-thousandth) obtained by dividing the Purchase Price in effect
immediately prior to adjustment of the Purchase Price by the Purchase Price in
effect immediately after adjustment of the Purchase Price. The Company shall
make a public announcement of its election to adjust the number of Rights (with
written notice to the Rights Agent), indicating the record date for the
adjustment and, if known at the time, the amount of the adjustment to be made.
The record date may be the date on which the Purchase Price is adjusted or any
day thereafter but, if the Right Certificates have been distributed, shall be at
least ten days after the date of the public announcement. If Right Certificates
have been distributed, upon each adjustment of the number of Rights pursuant to
this Section 11.9, the Company shall, as promptly as practicable, cause to be
distributed to holders of record of Right Certificates on such record date Right
Certificates evidencing, subject to Section 14, the additional Rights to which
such holders shall be entitled as a result of such adjustment or, at the option
of the Company, shall cause to be distributed to such holders of record in
substitution and replacement for the Right Certificates held by such holders
prior to the date of adjustment, and upon surrender thereof if required by the
Company, new Right Certificates evidencing all the Rights to which such holders
shall be entitled after such adjustment. Right Certificates to be so distributed
shall be issued, executed and countersigned in the manner provided for herein
and shall be registered in the names of the holders of record of Right
Certificates on the record date specified in the public announcement.
11.10    Irrespective of any adjustment or change in the Purchase Price or the
number of one one-thousandths of a Preferred Share issuable upon the exercise of
the Rights, the Right Certificates theretofore and thereafter issued may
continue to express the Purchase Price and the number of one one-thousandths of
a Preferred Share which were expressed in the initial Right Certificates issued
hereunder.
11.11    Before taking any action that would cause an adjustment reducing the
Purchase Price below the then par value of the fraction of Preferred Shares or
other shares of capital stock issuable upon exercise of the Rights, the Company
shall take any corporate action which may, in the opinion of its counsel, be
necessary in order that the Company may validly and legally issue fully paid and
non-assessable Preferred Shares or other such shares at such adjusted Purchase
Price.
11.12    If this Section 11 requires that an adjustment in the Purchase Price be
made effective as of a record date for a specified event, the Company may defer,
until the occurrence of such event, issuing to the holder of any Right exercised
after such record date Preferred Shares and other capital

18



--------------------------------------------------------------------------------




stock or securities of the Company, if any, issuable upon such exercise over and
above the Preferred Shares and other capital stock or securities of the Company,
if any, issuable upon such exercise on the basis of the Purchase Price in effect
prior to such adjustment; provided, however, that the Company shall deliver to
such holder a due bill or other appropriate instrument evidencing such holder’s
right to receive such additional shares upon the occurrence of the event
requiring adjustment.
11.13    Anything in this Section 11 to the contrary notwithstanding, the
Company shall be entitled to make such reductions in the Purchase Price, in
addition to those adjustments expressly required by this Section 11, as and to
the extent that it in its sole discretion shall determine to be advisable in
order that any (i) combination or subdivision of the Preferred Shares, (ii)
issuance wholly for cash of any Preferred Shares at less than the Current Per
Share Market Price, (iii) issuance wholly for cash of Preferred Shares or
securities which by their terms are convertible into or exchangeable for
Preferred Shares, (iv) dividends on Preferred Shares payable in Preferred
Shares, or (v) issuance of any rights, options or warrants referred to in
Section 11.2 made by the Company after the date of this Agreement to holders of
its Preferred Shares shall not be taxable to such stockholders.
11.14    If, at any time after the date of this Agreement and prior to the
Distribution Date, the Company (i) declares or pays any dividend on the Common
Shares payable in Common Shares or (ii) effects a subdivision, combination or
consolidation of the Common Shares (by reclassification or otherwise other than
by payment of dividends in Common Shares) into a greater or lesser number of
Common Shares, then in any such case (i) the number of one one-thousandths of a
Preferred Share purchasable after such event upon exercise of each Right shall
be determined by multiplying the number of one one-thousandths of a Preferred
Share so purchasable immediately prior to such event by a fraction, the
numerator of which is the number of Common Shares outstanding immediately before
such event and the denominator of which is the number of Common Shares
outstanding immediately after such event, and (ii) each Common Share outstanding
immediately after such event shall have issued with respect to it that number of
Rights which each Common Share outstanding immediately prior to such event had
issued with respect to it. The adjustments provided for in this Section 11.14
shall be made successively whenever such a dividend is declared or paid or such
a subdivision, combination or consolidation is affected.
12.    Certificate of Adjustment. Whenever an adjustment is made as provided in
Sections 11 and 13, the Company shall promptly (i) prepare a certificate setting
forth such adjustment and a brief statement of the facts accounting for such
adjustment, (ii) file with the Rights Agent and with each transfer agent for the
Common Shares or the Preferred Shares a copy of such certificate, and (iii) if
such adjustment occurs following a Distribution Date, mail a brief summary
thereof to each holder of a Right Certificate in accordance with Section 25.
Notwithstanding the foregoing sentence, the failure of the Company to make such
a certification or give such notice shall not affect the validity of such
adjustment or the force or effect of the requirement for such adjustment. The
Rights Agent shall be fully protected in relying on any such certificate and on
any adjustment therein contained and shall not be obligated or responsible for
calculating any adjustment, nor shall the Rights Agent be deemed to have
knowledge of such an adjustment, unless and until it shall have received such
certificate.

19



--------------------------------------------------------------------------------




13.    Consolidation, Merger, Sale or Transfer of Assets or Earning Power.
13.1    If, at any time after a Stock Acquisition Date, (i) the Company
consolidates with, or merges with and into, any other Person; (ii) any Person
consolidates with the Company, or merges with and into the Company, and the
Company is the continuing or surviving corporation of such merger and, in
connection with such merger, all or part of the Common Shares are or will be
changed into or exchanged for stock or other securities of any other Person (or
the Company) or cash or any other property; or (iii) the Company sells or
otherwise transfers (or one or more of its Subsidiaries sell or otherwise
transfer), in one or more transactions, assets or Earning Power aggregating 50%
or more of the assets or Earning Power of the Company and its Subsidiaries
(taken as a whole) to any other Person other than the Company or one or more of
its wholly owned Subsidiaries, then proper provision shall be made so that (A)
each holder of a Right (except for Rights which have become void as provided
herein) shall thereafter have the right to receive, upon the exercise of each
Right to purchase one one-thousandths of a Preferred Share represented by a
Right at a price equal to the then current Purchase Price, in accordance with
the terms of this Agreement and in lieu of Preferred Shares, such number of
Common Shares of such other Person (including the Company as successor thereto
or as the surviving corporation) equal to the result obtained by dividing the
then current Purchase Price by 50% of the then Current Per Share Market Price of
the Common Shares of such other Person (determined pursuant to Section 11.4
hereof) on the date of consummation of such consolidation, merger, sale or
transfer; (B) the issuer of such Common Shares shall thereafter be liable for,
and shall assume, by virtue of such consolidation, merger, sale or transfer, all
the obligations and duties of the Company pursuant to this Agreement; (C) the
term “Company” shall thereafter be deemed to refer to such issuer; and (D) such
issuer shall take steps (including, but not limited to, the reservation of a
sufficient number of shares of its common stock in accordance with Section 9) in
connection with such consummation as may be necessary to ensure that the
provisions hereof shall thereafter be applicable, as nearly as reasonably may
be, in relation to the common stock thereafter deliverable upon the exercise of
the Rights; provided that, upon the subsequent occurrence of any consolidation,
merger, sale or transfer of assets or other extraordinary transaction in respect
of such issuer, each holder of a Right shall thereupon be entitled to receive,
upon exercise of a Right and payment of the Purchase Price as provided in this
Section 13.1, such cash, shares, rights, warrants and other property which such
holder would have been entitled to receive had such holder, at the time of such
transaction, owned Common Shares of the issuer receivable upon the exercise of a
Right pursuant to this Section 13.1, and such issuer shall take such steps
(including, but not limited to, reservation of shares of stock) as may be
necessary to permit the subsequent exercise of the Rights in accordance with the
terms hereof for such cash, shares, rights, warrants and other property.
13.2    The Company shall not consummate any such consolidation, merger, sale or
transfer unless prior thereto the Company and such issuer shall have executed
and delivered to the Rights Agent a supplemental agreement providing for such
issuer’s compliance with this Section 13. The Company shall not enter into any
transaction of the kind referred to in this Section 13 if, at the time of such
transaction, there are any rights, warrants, instruments or securities
outstanding or any agreements or arrangements which, as a result of the
consummation of such transaction, would eliminate or substantially diminish the
benefits intended to be afforded by the Rights. The provisions of this Section
13 shall apply to successive mergers or consolidations or sales or other
transfers.

20



--------------------------------------------------------------------------------




13.3    Notwithstanding anything contained herein to the contrary, in the event
of any merger or other acquisition transaction involving the Company pursuant to
a merger or other acquisition agreement between the Company and any Person (or
one or more of such Person’s Affiliates or Associations) which agreement has
been approved by the Board of Directors prior to any Person becoming an
Acquiring Person, this Agreement and the rights of holders of Rights hereunder
shall be terminated in accordance with Section 7.1.
13.4    For purposes hereof, the “Earning Power” of the Company and its
Subsidiaries shall be determined in good faith by the Company’s Board of
Directors on the basis of the operating earnings of each business operated by
the Company and its Subsidiaries during the three fiscal years preceding the
date of such determination (or, in the case of any business not operated by the
Company or any Subsidiary during three full fiscal years preceding such date,
during the period such business was operated by the Company or any Subsidiary).
14.    Fractional Rights and Fractional Shares.
14.1    The Company shall not be required to issue fractions of Rights (except
prior to the Distribution Date in accordance with Section 11.14) or to
distribute Right Certificates which evidence fractional Rights. In lieu of such
fractional Rights, there shall be paid to the registered holders of the Right
Certificates with regard to which such fractional Rights would otherwise be
issuable an amount in cash equal to the same fraction of the current market
value of a whole Right. For the purposes of this Section 14.1, the current
market value of a whole Right shall be the closing price of the Rights for the
Trading Day immediately prior to the date on which such fractional Rights would
have been otherwise issuable.
14.2    The Company shall not be required to issue fractions of Preferred Shares
(other than fractions which are integral multiples of one one-thousandth of a
Preferred Share) upon exercise of the Rights or to distribute certificates which
evidence fractional Preferred Shares (other than fractions which are integral
multiples of one one-thousandth of a Preferred Share). Fractions of Preferred
Shares in integral multiples of one one-thousandth of a Preferred Share may, at
the election of the Company, be evidenced by depositary receipts, pursuant to an
agreement between the Company and a depositary selected by the Company;
provided, that such agreement shall provide that the holders of such depositary
receipts shall have all the rights, privileges and preferences to which they are
entitled as Beneficial Owners of the Preferred Shares represented by such
depositary receipts. In lieu of fractional Preferred Shares that are not
integral multiples of one one-thousandth of a Preferred Share, the Company shall
pay to each registered holder of Right Certificates at the time such Rights are
exercised or exchanged as herein provided an amount in cash equal to the same
fraction of the current market value of one Preferred Share as the fraction of
one Preferred Share that such holder would otherwise receive upon the exercise
of the aggregate number of rights exercised by such holder. For the purposes of
this Section 14.2, the current market value of a Preferred Share shall be the
closing price of a Preferred Share (pursuant to Section 11.4.1) for the Trading
Day immediately prior to the date of such exercise or exchange.
14.3    The closing price for any day shall be the last quoted price or, if not
so quoted, the average of the high bid and low asked prices as reported by the
NYSE, or if on any such date the Rights or Preferred Shares, as applicable, are
not quoted by any such organization, the average of

21



--------------------------------------------------------------------------------




the closing bid and asked prices as furnished by a professional market maker
making a market in the Rights or Preferred Shares, as applicable, selected by
the Board of Directors of the Company. If on any such date no such market maker
is making a market in the Rights or Preferred Shares, as applicable, the fair
value of the Rights or Preferred Shares, as applicable, on such date as
determined by the Board of Directors of the Company shall be used.
14.4    The holder of a Right by the acceptance of the Right expressly waives
any right to receive fractional Rights or fractional shares upon exercise of a
Right (except as provided in this Section 14).
15.    Rights of Action. All rights of action in respect of this Agreement,
excepting the rights of action given to the Rights Agent under Section 18, are
vested in the respective registered holders of the Right Certificates and, prior
to the Distribution Date, the registered holders of the Common Shares. Any
registered holder of any Right Certificate or, prior to the Distribution Date,
of Common Shares may, without the consent of the Rights Agent or of the holder
of any other Right Certificate or, prior to the Distribution Date, of Common
Shares, on such holder’s own behalf and for such holder’s own benefit, enforce,
and may institute and maintain any suit, action or proceeding against the
Company to enforce, or otherwise act in respect of, such holder’s right to
exercise the Rights evidenced by such Right Certificate in the manner provided
in such Right Certificate and in this Agreement. Without limiting the foregoing
or any remedies available to the holders of Rights, it is specifically
acknowledged that the holders of Rights would not have an adequate remedy at law
for any breach of this Agreement and will be entitled to specific performance of
the obligations under, and injunctive relief against actual or threatened
violations of the obligations of any Person subject to, this Agreement.
16.    Agreement of Right Holders. Every holder of a Right, by accepting the
same, consents and agrees with the Company and the Rights Agent and with every
other holder of a Right that:
16.1    prior to the Distribution Date, the Rights will be transferable only in
connection with the transfer of the Common Shares;
16.2    after the Distribution Date, the Right Certificates are transferable
only on the registry books maintained by the Rights Agent if surrendered at the
principal office of the Rights Agent, duly endorsed or accompanied by a proper
instrument of transfer; and
16.3    the Company and the Rights Agent may deem and treat the Person in whose
name the Right Certificate (or, prior to the Distribution Date, the associated
Common Shares certificate or Book Entry) is registered as the absolute owner
thereof and of the Rights evidenced thereby (notwithstanding any notations of
ownership or writing on the Right Certificates or the associated Common Shares
certificate Book Entry made by anyone other than the Company or the Rights
Agent) for all purposes whatsoever, and neither the Company nor the Rights
Agent, subject to Section 7.5 hereof, shall be affected by any notice to the
contrary.
17.    Right Certificate Holder Not Deemed a Stockholder. No holder, as such, of
any Right Certificate shall be entitled to vote or receive dividends, or be
deemed for any purpose the holder of the Preferred Shares or any other
securities of the Company that may at any time be issuable on

22



--------------------------------------------------------------------------------




the exercise or exchange of the Rights represented thereby, nor shall anything
contained herein or in any Right Certificate be construed to confer upon the
holder of any Right Certificate, as such, any of the rights of a stockholder of
the Company or any right to vote for the election of directors or upon any
matter submitted to stockholders at any meeting thereof, to give or withhold
consent to any corporate action, to receive notice of meetings or other actions
affecting stockholders (except as provided in Section 25), or to receive
dividends or subscription rights, or otherwise, until the Rights evidenced by
such Right Certificate shall have been exercised or exchanged in accordance with
the provisions hereof.
18.    Concerning the Rights Agent. The Company agrees to pay to the Rights
Agent reasonable compensation for all services rendered by it hereunder and,
from time to time, on demand of the Rights Agent, its reasonable expenses and
counsel fees and other disbursements incurred in the administration and
execution of this Agreement and the exercise and performance of its duties
hereunder. The Company also agrees to indemnify the Rights Agent for, and to
hold it harmless against, any loss, liability or expense, incurred without
negligence, bad faith or willful misconduct on the part of the Rights Agent, for
anything done or omitted by the Rights Agent in connection with the acceptance
and administration of this Agreement, including the costs and expenses of
defending against any claim or liability arising therefrom, directly or
indirectly.
The Rights Agent shall be protected and shall incur no liability for or in
respect of any action taken, suffered or omitted by it in connection with its
administration of this Agreement in reliance upon any Right Certificate or
certificate for Preferred Shares, Common Shares, or for other securities of the
Company, instrument of assignment or transfer, power of attorney, endorsement,
affidavit, letter, notice, direction, consent, certificate, statement, or other
paper or document believed by it to be genuine and to be signed, executed and,
where necessary, verified or acknowledged by the proper Person or Persons, or
otherwise upon the advice of counsel as set forth in Section 20 hereof. The
Rights Agent shall not be deemed to have knowledge of any event of which it was
supposed to receive written notice thereof hereunder, but for which it has not
received such written notice, and the Rights Agent shall (subject to the
limitations set forth herein) be fully protected and shall incur no liability
for failing to take action in connection therewith unless and until it has
received such written notice.
19.    Merger or Consolidation or Change of Name of Rights Agent. Any entity
into which the Rights Agent or any successor Rights Agent may be merged or with
which it may be consolidated, or any corporation resulting from any merger or
consolidation to which the Rights Agent or any successor Rights Agent shall be a
party, or any entity succeeding to the corporate trust powers of the Rights
Agent or any successor Rights Agent, shall be the successor to the Rights Agent
under this Agreement without the execution or filing of any paper or any further
act on the part of any of the parties hereto; provided that such entity would be
eligible for appointment as a successor Rights Agent under the provisions of
Section 21. If, at the time such successor Rights Agent shall succeed to the
agency created by this Agreement, any of the Right Certificates shall have been
countersigned but not delivered, any such successor Rights Agent may adopt the
countersignature of the predecessor Rights Agent and deliver such Right
Certificates so countersigned. If, at that time, any of the Right Certificates
shall not have been countersigned, any successor Rights Agent may countersign
such Right Certificates either in the name of the predecessor Rights Agent or in
the

23



--------------------------------------------------------------------------------




name of the successor Rights Agent. In all such cases such Right Certificates
shall have the full force provided in the Right Certificates and in this
Agreement.
If, at any time, the name of the Rights Agent changes and any of the Right
Certificates have been countersigned but not delivered, the Rights Agent may
adopt the countersignature under its prior name and deliver Right Certificates
so countersigned. If, at that time, any of the Right Certificates have not been
countersigned, the Rights Agent may countersign such Right Certificates either
in its prior name or in its changed name. In all such cases such Right
Certificates shall have the full force provided in the Right Certificates and in
this Agreement.
The provisions of this Section 19 and Section 20 below shall survive the
termination of this Agreement, the resignation, replacement or removal of the
Rights Agent and the exercise, termination and the expiration of the Rights. In
no event shall the Rights Agent be liable for special, punitive, incidental,
indirect or consequential loss or damage of any kind whatsoever (including but
not limited to lost profits), even if the Rights Agent has been advised of the
likelihood of such loss or damage and regardless of the form of the action
(unless the Rights Agent has been found liable for such special, punitive,
incidental, indirect or consequential loss or damage by a court of competent
jurisdiction); and the Company agrees to indemnify the Rights Agent and to hold
it harmless to the fullest extent permitted by law against any loss, liability
or expense incurred as a result of claims for special, punitive, incidental,
indirect or consequential loss or damages of any kind whatsoever provided in
each case that such claims are not based on the gross negligence, bad faith or
willful misconduct of the Rights Agent (each as determined by a final judgment
of a court of competent jurisdiction).
20.    Duties of Rights Agent. The Rights Agent undertakes the duties and
obligations set forth in this Agreement. The Rights Agent shall perform those
duties and obligations upon the following terms and conditions, by all of which
the Company and the holders of Right Certificates, by their acceptance thereof,
shall be bound:
20.1    The Rights Agent may consult with legal counsel selected by it (who may
be outside legal counsel for the Rights Agent or the Company), and the opinion
of such counsel shall be full and complete authorization and protection to the
Rights Agent and the Rights Agent will have no liability for or in respect of
any action taken, suffered or omitted to be taken by it in the absence of bad
faith and in accordance with such advice or opinion.
20.2    Whenever in the performance of its duties under this Agreement the
Rights Agent shall deem it necessary or desirable that any fact or matter
(including the identity of any Acquiring Person and the determination of Current
Market Price) be proved or established by the Company prior to taking,
suffering, or omitting to take any action hereunder, such fact or matter (unless
other evidence in respect thereof is specifically prescribed herein) may be
deemed to be conclusively proved and established by a certificate signed by any
one of the Chief Executive Officer, the Chairman of the Board, the President, a
Vice President, the Treasurer or the Secretary of the Company and delivered to
the Rights Agent, and such certificate shall be full and complete authorization
and protection to the Rights Agent and the Rights Agent shall incur no liability
for or in respect of any action taken, suffered or omitted to be taken by it, in
the absence of bad faith, under the provisions of this Agreement in reliance
upon such certificate.

24



--------------------------------------------------------------------------------




20.3    The Rights Agent shall be liable to the Company and any other Person
hereunder only for its own gross negligence, bad faith or willful misconduct
(which gross negligence, bad faith or willful misconduct must be determined by a
judgment of a court of competent jurisdiction).
20.4    The Rights Agent shall not be liable for or by reason of any of the
statements of fact or recitals contained in this Agreement or in the Right
Certificates (except as to its countersignature thereof) or be required to
verify the same. All such statements and recitals are and shall be deemed to
have been made by the Company only.
20.5    The Rights Agent shall not have any liability for nor be under any
responsibility in respect of the validity of this Agreement or the execution and
delivery hereof (except the due execution and delivery hereof by the Rights
Agent) or in respect of the validity or execution of any Right Certificate
(except its countersignature thereof); nor shall it be liable or responsible for
any breach by the Company of any covenant or failure by the Company to satisfy
any condition contained in this Agreement or in any Right Certificate; nor shall
it be responsible for any adjustment required under the provisions of Sections
11 or 13 or for the manner, method or amount of any such adjustment or the
ascertaining of the existence of facts that would require any such adjustment
(except with respect to the exercise of Rights evidenced by Right Certificates
after receipt of a certificate furnished pursuant to Section 12 describing such
adjustment); nor shall it by any act hereunder be deemed to make any
representation or warranty as to the authorization or reservation of any shares
of Preferred Shares or other securities to be issued pursuant to this Agreement
or any Right Certificate or as to whether any Preferred Shares or other
securities will, when so issued, be validly authorized and issued, fully paid,
and non-assessable.
20.6    The Company agrees that it will perform, execute, acknowledge and
deliver, or cause to be performed, executed, acknowledged and delivered, all
such further and other acts, instruments and assurances as may reasonably be
required by the Rights Agent for the carrying out or performing by the Rights
Agent of the provisions of this Agreement.
20.7    The Rights Agent is hereby authorized and directed to accept
instructions with respect to the performance of its duties hereunder and
certificates delivered pursuant to any provision hereof from any one of the
Chief Executive Officer, the Chairman of the Board, the President, a Vice
President, the Treasurer or the Secretary of the Company, and to apply to such
officers for advice or instructions in connection with its duties. The Rights
Agent shall not be liable for any action taken or suffered to be taken by it, in
the absence of bad faith, in accordance with instructions of any such officer
and such advice or instruction shall be full authorization and protection to the
Rights Agent and the Rights Agent shall incur no liability for or in respect of
any action taken or suffered or omitted to be taken by it by it, in the absence
of bad faith, in accordance with advice or instructions of any such officer or
for any delay in acting while waiting for those instructions.
20.8    The Rights Agent and any stockholder, director, officer or employee of
the Rights Agent may buy, sell or deal in any of the Rights or other securities
of the Company, or become pecuniarily interested in any transaction in which the
Company may be interested, or contract with or lend money to the Company, or
otherwise act as fully and freely as though it were not the Rights Agent under
this Agreement. Nothing herein shall preclude the Rights Agent from acting in
any other capacity for the Company or for any other legal entity.

25



--------------------------------------------------------------------------------




20.9    The Rights Agent may execute and exercise any of the rights or powers
hereby vested in it or perform any duty hereunder either itself (through its
directors, officers and employees) or by or through its attorneys or agents. The
Rights Agent shall not be answerable or accountable for any act, default,
neglect, or misconduct of any such attorneys or agents or for any loss to the
Company resulting from any such act, default, neglect or misconduct; provided
that reasonable care was exercised in the selection and continued employment of
such attorneys or agents.
20.10    No provision of this Agreement shall require the Rights Agent to expend
or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder or in the exercise of its rights if
there shall be reasonable grounds for believing that repayment of such funds or
adequate indemnification against such risk or liability is not reasonably
assured to it.
20.11    The Rights Agent shall not be required to take notice or be deemed to
have notice of any fact, event or determination (including, without limitation,
any dates or events defined in this Agreement or the designation of any Person
as an Acquiring Person, Affiliate or Associate) under this Agreement unless and
until the Rights Agent shall be specifically notified in writing by the Company
of such fact, event or determination.
21.    Change of Rights Agent. The Rights Agent or any successor Rights Agent
may resign and be discharged from its duties under this Agreement upon thirty
days’ notice in writing mailed to the Company and, in the event that the Rights
Agent or one of its Affiliates is not also the transfer agent for the Company,
to each transfer agent of the Common Shares and the Preferred Shares by
registered or certified mail. In the event the transfer agency relationship in
effect between the Company and the Rights Agent terminates, the Rights Agent
will be deemed to have resigned automatically and be discharged from its duties
under this Agreement as of the effective date of such termination, and the
Company shall be responsible for sending any required notice. The Company may
remove the Rights Agent or any successor Rights Agent upon thirty days’ notice
in writing, mailed to the Rights Agent or successor Rights Agent, as the case
may be, and to each transfer agent of the Common Shares and the Preferred Shares
by registered or certified mail, and, after the Distribution Date, to the
holders of the Right Certificates by first class mail. If the Rights Agent shall
resign or be removed or shall otherwise become incapable of acting, the Company
shall appoint a successor to the Rights Agent. If the Company shall fail to make
such appointment within a period of thirty days after giving notice of such
removal or after it has been notified in writing of such resignation or
incapacity by the resigning or incapacitated Rights Agent or by the holder of a
Right Certificate (who shall, with such notice, submit such Right Certificate
for inspection by the Company), then the registered holder of any Right
Certificate may apply to any court of competent jurisdiction for the appointment
of a new Rights Agent. Any successor Rights Agent, whether appointed by the
Company or by such a court, shall be a corporation or trust company organized
and doing business under the laws of the United States or of any state of the
United States, in good standing, which is authorized under such laws to exercise
corporate trust or stock transfer powers, is subject to supervision or
examination by federal or state authority, and has, along with its Affiliates,
at the time of its appointment as Rights Agent a combined capital and surplus of
at least $50 million. After appointment, the successor Rights Agent shall be
vested with the same powers, rights, duties and responsibilities as if it had
been originally named as Rights Agent without further act or deed, and the
predecessor Rights Agent shall deliver and transfer to the successor Rights
Agent any property at the time held by it hereunder,

26



--------------------------------------------------------------------------------




and shall execute and deliver any further assurance, conveyance, act or deed
necessary for the purpose. Not later than the effective date of any such
appointment the Company shall file notice thereof in writing with the
predecessor Rights Agent and each transfer agent of the Common Shares and the
Preferred Shares, and, after the Distribution Date, mail a notice in writing to
the registered holders of the Right Certificates. Failure to give any notice
provided for in this Section 21, however, or any defect therein, shall not
affect the legality or validity of the resignation or removal of the Rights
Agent or the appointment of the successor Rights Agent, as the case may be.
22.    Issuance of New Right Certificates. Notwithstanding any of the provisions
of this Agreement or of the Right Certificates to the contrary, the Company may,
at its option, issue new Right Certificates evidencing Rights in such form as
may be approved by its Board of Directors to reflect any adjustment or change in
the Purchase Price and the number or kind or class of shares or other securities
or property purchasable under the Right Certificates made in accordance with the
provisions of this Agreement. In addition, in connection with the issuance or
sale of Common Shares following the Distribution Date and prior to the earlier
of the Redemption Date and the Close of Business on the Final Expiration Date,
the Company may, with respect to Common Shares so issued or sold (i) pursuant to
the exercise of stock options; (ii) under any employment plan or arrangement;
(iii) upon the exercise, conversion or exchange of securities, notes or
debentures issued by the Company, or (iv) pursuant to a contractual obligation
of the Company, in each case existing prior to the Distribution Date, issue
Right Certificates representing the appropriate number of Rights in connection
with such issuance or sale.
23.    Redemption.
23.1    The Board of Directors of the Company may, at its option, at any time
prior to such time as any Person becomes an Acquiring Person, redeem all, but
not less than all, of the then outstanding Rights at a redemption price of
$0.001 per one one-thousandths of a Preferred Share represented by a Right,
appropriately adjusted to reflect any stock split, stock dividend or similar
transaction occurring after the date hereof (the “Redemption Price”). The
redemption of the Rights by the Board of Directors may be made effective at such
time, on such basis and subject to such conditions as the Board of Directors in
its sole discretion may establish. The Redemption Price shall be payable, at the
option of the Company, in cash, Common Shares or such other form of
consideration as the Board of Directors shall determine.
23.2    Immediately upon the time of the effectiveness of the redemption of the
Rights or such earlier time as may be determined by the Board of Directors of
the Company in the action ordering such redemption (although not earlier than
the time of such action) (the “Redemption Date”), and without any further action
and without any notice, the right to exercise the Rights shall terminate and the
only right thereafter of the holders of Rights shall be to receive the
Redemption Price. The Company shall promptly give public notice of any such
redemption; provided, however, that the failure to give, or any defect in, any
such notice shall not affect the validity of such redemption. Within ten days
after action of the Board of Directors ordering the redemption of the Rights (or
such later time as the Board of Directors may establish for the effectiveness of
such redemption), the Company shall mail a notice of redemption to all the
holders of the then outstanding Rights at their last addresses as they appear
upon the registry books of the Rights Agent or, prior

27



--------------------------------------------------------------------------------




to the Distribution Date, on the registry books of the transfer agent for the
Common Shares. Any notice mailed in the manner herein provided shall be deemed
given, whether or not the holder receives the notice. If the payment of the
Redemption Price is not included with such notice, each such notice shall state
the method by which the payment of the Redemption Price will be made. Neither
the Company nor any of its Affiliates or Associates may redeem, acquire or
purchase for value any Rights at any time in any manner other than that
specifically set forth in this Section 23 or in Section 24, other than in
connection with the purchase of Common Shares prior to the Distribution Date.
24.    Exchange.
24.1    The Board of Directors of the Company may, at its option, at any time
after a Stock Acquisition Date, exchange all or part of the then outstanding and
exercisable Rights (which excludes Rights that have become void pursuant to
Section 11.1.2) for Common Shares at an exchange ratio of one Common Share per
one one-thousandths of a Preferred Share represented by a Right, appropriately
adjusted to reflect any stock split, stock dividend or similar transaction
occurring after the date hereof (the “Exchange Ratio”). Notwithstanding the
foregoing, the Board of Directors shall not be empowered to effect such exchange
at any time after an Acquiring Person becomes the Beneficial Owner of a majority
of the Common Shares then outstanding. From and after the occurrence of an event
specified in Section 13.1, any rights that theretofore have not been exchanged
pursuant to this Section 24 shall thereafter be exercisable only in accordance
with Section 13 and may not be exchanged pursuant to this Section 24. The
exchange of the Rights by the Board of Directors of the Company may be made
effective at such time, on such basis and with such conditions as the Board of
Directors of the Company in its sole discretion may establish.
24.2    Immediately upon effectiveness of the action of the Board of Directors
of the Company ordering the exchange of any Rights pursuant to Section 24.1, and
without any further action and without any notice, the right to exercise such
Rights shall terminate and the only right thereafter of a holder of such Rights
shall be to receive that number of Common Shares equal to the number of such
Rights held by such holder multiplied by the Exchange Ratio. The Company shall
promptly give public notice of any such exchange; provided, however, that the
failure to give, or any defect in, such notice shall not affect the validity of
such exchange. The Company promptly shall mail a notice of any such exchange to
all of the holders of such Rights at their last addresses as they appear upon
the registry books of the Rights Agent. Any notice which is mailed in the manner
herein provided shall be deemed given, whether or not the holder receives the
notice. Each such notice of exchange will state the method by which the exchange
of the Common Shares for Rights will be effected and, in the event of any
partial exchange, the number of Rights which will be exchanged. Any partial
exchange shall be effected pro rata based on the number of Rights (other than
Rights which have become void pursuant to the provisions of Section 11.1.2) held
by each holder of Rights.
24.3    In any exchange pursuant to this Section 24, the Company, at its option,
may substitute Preferred Shares or Common Stock Equivalents for Common Shares
exchangeable for Rights, at the initial rate of one one-thousandth of a
Preferred Share (or an appropriate number of Common Stock Equivalents) for each
Common Share, as appropriately adjusted to reflect

28



--------------------------------------------------------------------------------




adjustments in the voting rights of the Preferred Shares pursuant to the terms
thereof, so that the fraction of a Preferred Share delivered in lieu of each
Common Share shall have the same voting rights as one Common Share.
24.4    If there shall not be sufficient Common Shares, Preferred Shares or
Common Stock Equivalents authorized but unissued to permit any exchange of
Rights as contemplated in accordance with this Section 24, the Company shall
take all such action as may be necessary to authorize additional Common Shares,
Preferred Shares or Common Stock Equivalents for issuance upon exchange of the
Rights.
24.5    The Company shall not be required to issue fractions of Common Shares or
to distribute certificates which evidence fractional Common Shares. In lieu of
issuing fractional Common Shares, the Company may instead pay to the registered
holders of the Right Certificates with regard to which such fractional Common
Shares would otherwise be issuable an amount in cash equal to the same fraction
of the current per share market value of a whole Common Share. For the purposes
of this Section 24.5, the current per share market value of a whole Common Share
shall be the closing price of a Common Share (as determined pursuant to the
second sentence of Section 11.4.1) for the Trading Day immediately prior to the
date of exchange pursuant to this Section 24.
24.6    Notwithstanding anything in this Section 24 to the contrary, the
exchange of the Rights may be made effective at such time, on such basis and
with such conditions as the Board of Directors in its sole discretion may
establish. Without limiting the preceding sentence, the Board of Directors may
(i) in lieu of issuing Common Shares or any other securities contemplated by
this Section 24 to the Persons entitled thereto in connection with the exchange
(such Persons, the “Exchange Recipients,” and such shares and other securities,
together with any dividends or distributions made on such shares or other
securities, the “Exchange Property”) issue, transfer or deposit the Exchange
Property to or into a trust or other entity that may hold such Exchange Property
for the benefit of the Exchange Recipients (provided that such trust or other
entity may not be controlled by the Company or any of its Affiliates or
Associates and provided further that the trustee or similar fiduciary of the
trust or other entity will attempt to distribute the Exchange Property to the
Exchange Recipients as promptly as practicable), (ii) permit such trust or other
entity to exercise all of the rights that a stockholder of record would possess
with respect to any shares deposited in such trust or entity and (iii) impose
such procedures as are necessary to verify that the Exchange Recipients are not
Acquiring Persons or Affiliates or Associates of Acquiring Persons as of any
time periods established by the Board of Directors or such trust or entity. In
the event the Board of Directors determines, before the Distribution Date, to
effect an exchange, such Board may delay the occurrence of the Distribution Date
to such time as such Board deems advisable; provided that the Distribution Date
must occur no later than twenty days after the Stock Acquisition Date.
25.    Notice of Certain Events.
25.1    If the Company shall after the Distribution Date propose (i) to pay any
dividend payable in stock of any class to the holders of its Preferred Shares or
to make any other distribution to the holders of its Preferred Shares (other
than a regular quarterly cash dividend); (ii) to offer to the holders of its
Preferred Shares rights or warrants to subscribe for or to purchase any
additional

29



--------------------------------------------------------------------------------




Preferred Shares or shares of stock of any class or any other securities, rights
or options; (iii) to effect any reclassification of its Preferred Shares (other
than a reclassification involving only the subdivision of outstanding Preferred
Shares); (iv) to effect any consolidation or merger into or with any other
Person, or to effect any sale or other transfer (or to permit one or more of its
Subsidiaries to effect any sale or other transfer), in one or more transactions,
of 50% or more of the assets or Earning Power of the Company and its
Subsidiaries (taken as a whole) to any other Person; (v) to effect the
liquidation, dissolution or winding-up of the Company; or (vi) to declare or pay
any dividend on the Common Shares payable in Common Shares, or to effect a
subdivision, combination or consolidation of the Common Shares (by
reclassification or otherwise than by payment of dividends in Common Shares),
then, in each such case, the Company shall give to each holder of a Right
Certificate, in accordance with Section 26, a notice of such proposed action,
which shall specify the record date for the purposes of such stock dividend, or
distribution of rights or warrants, or the date on which such reclassification,
consolidation, merger, sale, transfer, liquidation, dissolution or winding-up is
to take place and the date of participation therein by the holders of the Common
Shares or Preferred Shares or both, if any such date is to be fixed, and such
notice shall be so given in the case of any action covered by clause (i) or (ii)
above at least ten days prior to the record date for determining holders of the
Preferred Shares for purposes of such action, and in the case of any such other
action, at least ten days prior to the date of the taking of such proposed
action or the date of participation therein by the holders of the Common Shares
or Preferred Shares or both, whichever shall be the earlier. The failure to give
notice required by this Section 25.1 or any defect there in shall not affect the
legality or validity of the action taken by the Company or the vote upon any
such action.
25.2    The Company shall, as soon as practicable after a Stock Acquisition
Date, give to each holder of a Right Certificate (or if occurring prior to the
Distribution Date, the holders of Common Shares), in accordance with Section 26,
a notice that describes the transaction in which the a Person became an
Acquiring Person and the consequences of the transaction to holders of Rights
under Section 11.1.2.
26.    Notices. Notices or demands authorized by this Agreement to be given or
made by the Rights Agent or by the holder of any Right Certificate to or on the
Company shall be sufficiently given or made if sent by overnight delivery
service or first-class mail, postage prepaid, addressed (until another address
is filed in writing with the Rights Agent) as follows:
Ashford Inc.
14185 Dallas Parkway Suite 1100 ,
Dallas, Texas 75254
Attention: General Counsel
Copy to:

Kirkland & Ellis, LLP
601 Lexington Avenue,
New York, New York 10022


30



--------------------------------------------------------------------------------




Attn: David Fox
Richard Brand
Subject to the provisions of Section 21, any notice or demand authorized by this
Agreement to be given or made by the Company or by the holder of any Right
Certificate to or on the Rights Agent shall be deemed given upon receipt and
shall be sufficiently given or made if sent by overnight delivery service or
registered or certified mail addressed (until another address is filed in
writing with the Company) as follows:
Computershare Trust Company, N.A.
250 Royall Street
Canton, MA 02021
Attention: Client Services
Notices or demands authorized by this Agreement to be given or made by the
Company or the Rights Agent to the holder of any Right Certificate shall be
sufficiently given or made if sent by first-class mail, postage prepaid,
addressed to such holder at the address of such holder as shown on the registry
books of the Company.
27.    Supplements and Amendments. The Company may from time to time, and the
Rights Agent shall if the Company so directs, supplement or amend this Agreement
without the approval of any holders of Right Certificates in order to cure any
ambiguity, to correct or supplement any provision contained herein which may be
defective or inconsistent with any other provisions herein, or to make any
change to or delete any provision hereof or to adopt any other provisions with
respect to the Rights which the Company may deem necessary or desirable;
provided, however, that, from and after such time as any Person becomes an
Acquiring Person, this Agreement shall not be amended or supplemented in any
manner which would adversely affect the interests of the holders of Rights
(other than an Acquiring Person and its Affiliates and Associates). Without
limited the foregoing, the Company may at any time prior to such time as any
Person becomes an Acquiring Person amend this Agreement to lower the thresholds
set forth in Section 1(a) and 3(a) hereof to not less than 5% (the Reduced
Threshold); provided, however, that no Person who, at the time of the amendment
setting a Reduced Threshold, Beneficially Owns a number of Common Shares equal
to or greater than the Reduced Threshold shall become an Acquiring Person unless
such Person shall, after the public announcement of the Reduced Threshold,
increase its Beneficial Ownership of the then outstanding Common Shares (other
than as a result of an acquisition of Common Shares by the Company) to an amount
equal to or greater than the greater of (x) the Reduced Threshold or (y) the sum
of (i) the lowest Beneficial Ownership of such Person as a percentage of the
outstanding Common Shares as of any date on or after the date of the public
announcement of such Reduced Threshold plus (ii) .001%. Any supplement or
amendment authorized by this Section 27 will be evidenced by a writing signed by
the Company and the Rights Agent. Notwithstanding anything in this Agreement to
the contrary, no supplement or amendment that changes the rights and duties of
the Rights Agent under this Agreement will be effective against the Rights Agent
without the execution of such supplement or amendment by the Rights Agent.

31



--------------------------------------------------------------------------------




28.    Successors. All the covenants and provisions of this Agreement by or for
the benefit of the Company or the Rights Agent shall bind and inure to the
benefit of their respective successors and assigns hereunder.
29.    Benefits of This Agreement. Nothing in this Agreement shall be construed
to give to any Person or entity other than the Company, the Rights Agent and the
registered holders of the Right Certificates (and, prior to the Distribution
Date, the Common Shares) any legal or equitable right, remedy or claim under
this Agreement. This Agreement shall be for the sole and exclusive benefit of
the Company, the Rights Agent and the registered holders of the Right
Certificates (and, prior to the Distribution Date, the Common Shares).
30.    Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other authority to be
invalid, null and void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated; provided, that
if any such excluded terms, provisions, covenants or restrictions shall
materially and adversely affect the rights, immunities, liabilities, duties,
responsibilities or obligations of the Rights Agent, the Rights Agent shall be
entitled to resign upon ten (10) Business Days’ written notice to the Company.
31.    Governing Law. This Agreement and each Right Certificate issued hereunder
shall be deemed to be a contract made under the laws of the state of Delaware
and for all purposes shall be governed by and construed in accordance with the
laws of such state applicable to contracts to be made and performed entirely
within such state.
32.    Counterparts. This Agreement may be executed in any number of
counterparts, and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument. A signature to this Agreement transmitted electronically
shall have the same authority, effect and enforceability as an original
signature.
33.    Descriptive Headings. Descriptive headings of the sections of this
Agreement are inserted for convenience only and shall not control or affect the
meaning or construction of any of the provisions hereof.
34.    Administration. The Board of Directors of the Company shall have the
exclusive power and authority to administer and interpret the provisions of this
Agreement and to exercise all rights and powers specifically granted to the
Board of Directors or the Company or as may be necessary or advisable in the
administration of this Agreement. All such actions, calculations, determinations
and interpretations which are done or made by the Board of Directors in good
faith shall be final, conclusive and binding on the Company, the Rights Agent,
holders of the Rights and all other parties and shall not subject the Board of
Directors to any liability to the holders of the Rights.
35.    Force Majeure. Notwithstanding anything to the contrary contained herein,
the Rights Agent will not have any liability for not preforming, or a delay in
the performance of, any act, duty, obligation or responsibility by reason of any
occurrence beyond the reasonable control of the Rights Agent (including, without
limitation, any act or provision of any present or future law or regulation

32



--------------------------------------------------------------------------------




or government authority, any act of God, war, civil or military disobedience or
disorder, riot, terrorism, fire, earthquake, storm, flood, strike, work stoppage
or similar occurrence).
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and their respective corporate seals to be hereunder affixed and
attested, all as of the day and year first above written.
Ashford Inc.


By:    /s/ David A. Brooks    
Computershare Trust Company, N.A.


By:    /s/ Dennis V. Moccia    
    as Rights Agent





33



--------------------------------------------------------------------------------




EXHIBIT A
FORM

of

CERTIFICATE OF DESIGNATION

of

SERIES A PREFERRED STOCK

of

ASHFORD INC.

________________________
(Pursuant to Section 151 of the General Corporation Law of the State of
Delaware)
________________________
Ashford Inc., a corporation organized and existing under the General Corporation
Law of the State of Delaware (the “Corporation”), hereby certifies that the
following resolution was adopted by the Board of Directors of the Corporation
(the “Board of Directors”) as required by Section 151 of the General Corporation
Law at a meeting duly called and held on November 16, 2014:
RESOLVED, that pursuant to the authority granted to and vested in the Board of
Directors in accordance with the provisions of the Amended and Restated
Certificate of Incorporation of the Corporation (the “Certificate of
Incorporation”), the Board of Directors hereby creates a series of Preferred
Stock, par value $0.01 per share (the “Preferred Stock”), of the Corporation and
hereby states the designation and number of shares, and fixes the voting and
other powers, preferences and relative, participating, optional and other rights
of the shares of such series, and the qualifications, limitations and
restrictions thereof as follows:
Section 1.    Designation and Amount. The shares of this series shall be
designated as Series A Preferred Stock (the “Series A Preferred Stock”), and the
number of shares constituting the Series A Preferred Stock shall be two million
(2,000,000). Such number of shares may be increased or decreased by resolution
of the Board of Directors; provided, that no decrease shall reduce the number of
shares of Series A Preferred Stock to a number less than the number of shares
then outstanding plus the number of shares reserved for issuance upon the
exercise of outstanding options, rights or warrants or upon the conversion of
any outstanding securities issued by the Corporation convertible into Series A
Preferred Stock.

A-1



--------------------------------------------------------------------------------




Section 2.    Dividends and Distributions.
(A)    Subject to the rights of the holders of any shares of any class or series
of Preferred Stock (or any other stock of the Corporation) ranking prior and
superior to the shares of Series A Preferred Stock with respect to dividends,
the holders of shares of Series A Preferred Stock, in preference to the holders
of shares of any class or series of stock of the Corporation ranking junior to
the Series A Preferred Stock in respect thereof, shall be entitled to receive,
when, as and if declared by the Board of Directors out of funds legally
available for the purpose, quarterly dividends payable in cash on the last day
of March, June, September and December in each year (each such date a “Quarterly
Dividend Payment Date”), commencing on the first Quarterly Dividend Payment Date
after the first issuance of a share or fraction of a share of Series A Preferred
Stock, in an amount (if any) per share (rounded to the nearest cent), subject to
the provision for adjustment hereinafter set forth, equal to 1,000 multiplied by
the aggregate per share amount of all cash dividends, and 1,000 multiplied by
the aggregate per share amount (payable in kind) of all non-cash dividends or
other distributions, other than a dividend payable in shares of Common Stock,
par value $0.01 per share (the “Common Stock”), of the Corporation or a
subdivision of the outstanding shares of Common Stock (by reclassification or
otherwise) declared on the Common Stock since the immediately preceding
Quarterly Dividend Payment Date or, with respect to the first Quarterly Dividend
Payment Date, since the first issuance of any share or fraction of a share of
Series A Preferred Stock. In the event the Corporation shall at any time declare
or pay any dividend on the Common Stock payable in shares of Common Stock, or
effect a subdivision or combination or consolidation of the outstanding shares
of Common Stock (by reclassification or otherwise than by payment of a dividend
in shares of Common Stock) into a greater or lesser number of shares of Common
Stock, then in each such case the amount to which holders of shares of Series A
Preferred Stock were entitled immediately prior to such event under the
preceding sentence shall be adjusted by multiplying such amount by a fraction,
the numerator of which is the number of shares of Common Stock outstanding
immediately after such event and the denominator of which is the number of
shares of Common Stock that were outstanding immediately prior to such event.
(B)    The Corporation shall declare a dividend or distribution on the Series A
Preferred Stock as provided in paragraph (A) of this Section 2 immediately after
it declares a dividend or distribution on the Common Stock (other than a
dividend payable in shares of Common Stock).
(C)    Dividends due pursuant to paragraph (A) of this Section 2 shall begin to
accrue and be cumulative on outstanding shares of Series A Preferred Stock from
the Quarterly Dividend Payment Date next preceding the date of issue of such
shares, unless the date of issue of such shares is prior to the record date for
the first Quarterly Dividend Payment Date, in which case dividends on such
shares shall begin to accrue from the date of issue of such shares, or unless
the date of issue is a Quarterly Dividend Payment Date or is a date after the
record date for the determination of holders of shares of Series A Preferred
Stock entitled to receive a quarterly dividend and before such Quarterly
Dividend Payment Date, in either of which events such dividends shall begin to
accrue and be cumulative from such Quarterly Dividend Payment Date. Accrued but
unpaid dividends shall not bear interest. Dividends paid on the shares of Series
A Preferred Stock in an amount less than the total amount of such dividends at
the time accrued and payable on such shares shall be allocated pro rata on a
share-by-share basis among all such shares at the time outstanding.

A-2



--------------------------------------------------------------------------------




The Board of Directors may fix a record date for the determination of holders of
shares of Series A Preferred Stock entitled to receive payment of a dividend or
distribution declared thereon, which record date shall be not more than 60 days
prior to the date fixed for the payment thereof.
Section 3.    Voting Rights. The holders of shares of Series A Preferred Stock
shall have the following voting rights:
(A)    Subject to the provision for adjustment hereinafter set forth, each share
of Series A Preferred Stock shall entitle the holder thereof to 1,000 votes on
all matters submitted to a vote of the stockholders of the Corporation. In the
event the Corporation shall at any time declare or pay any dividend on the
Common Stock payable in shares of Common Stock, or effect a subdivision or
combination or consolidation of the outstanding shares of Common Stock (by
reclassification or otherwise than by payment of a dividend in shares of Common
Stock) into a greater or lesser number of shares of Common Stock, then in each
such case the number of votes per share to which holders of shares of Series A
Preferred Stock were entitled immediately prior to such event shall be adjusted
by multiplying such number by a fraction, the numerator of which is the number
of shares of Common Stock outstanding immediately after such event and the
denominator of which is the number of shares of Common Stock that were
outstanding immediately prior to such event.
(B)    Except as otherwise provided in the Certificate of Incorporation,
including any other Certificate of Designations creating a series of Preferred
Stock or any similar stock, or by law, the holders of shares of Series A
Preferred Stock and the holders of shares of Common Stock and any other capital
stock of the Corporation having general voting rights shall vote together as one
class on all matters submitted to a vote of stockholders of the Corporation.
(C)    Except as set forth herein, or as otherwise required by law, holders of
Series A Preferred Stock shall have no special voting rights and their consent
shall not be required (except to the extent they are entitled to vote with
holders of Common Stock as set forth herein) for taking any corporate action.
Section 4.    Certain Restrictions.
(A)    Whenever quarterly dividends or other dividends or distributions payable
on the Series A Preferred Stock as provided in Section 2 are in arrears,
thereafter and until all accrued and unpaid dividends and distributions, whether
or not declared, on shares of Series A Preferred Stock outstanding shall have
been paid in full, the Corporation shall not:
(i)    declare or pay dividends, or make any other distributions, on any shares
of stock ranking junior (either as to dividends or upon liquidation, dissolution
or winding-up) to the Series A Preferred Stock;
(ii)    declare or pay dividends, or make any other distributions, on any shares
of stock ranking on a parity (either as to dividends or upon liquidation,
dissolution or winding-up) with the Series A Preferred Stock, except dividends
paid ratably on the Series A Preferred Stock and all such parity stock on which
dividends are payable or in arrears in proportion to the total amounts to which
the holders of all such shares are then entitled; or

A-3



--------------------------------------------------------------------------------




(iii)    redeem or purchase or otherwise acquire for consideration shares of any
stock ranking junior (either as to dividends or upon liquidation, dissolution or
winding-up) to the Series A Preferred Stock, provided that the Corporation may
at any time redeem, purchase or otherwise acquire shares of any such junior
stock in exchange for shares of any stock of the Corporation ranking junior (as
to dividends and upon dissolution, liquidation or winding-up) to the Series A
Preferred Stock.
(B)    The Corporation shall not permit any subsidiary of the Corporation to
purchase or otherwise acquire for consideration any shares of stock of the
Corporation unless the Corporation could, under paragraph (A) of this Section 4,
purchase or otherwise acquire such shares at such time and in such manner.
Section 5.    Reacquired Shares. Any shares of Series A Preferred Stock
purchased or otherwise acquired by the Corporation in any manner whatsoever
shall be retired and canceled promptly after the acquisition thereof. The
Corporation shall take all such actions as are necessary to cause all such
shares to become authorized but unissued shares of Preferred Stock that may be
reissued as part of a new series of Preferred Stock subject to the conditions
and restrictions on issuance set forth herein or in the Certificate of
Incorporation, including any Certificate of Designations creating a series of
Preferred Stock or any similar stock, or as otherwise required by law.
Section 6.    Liquidation, Dissolution or Winding-Up.
(A)    Upon any liquidation, dissolution or winding-up of the Corporation,
voluntary or otherwise, no distribution shall be made to the holders of stock
ranking junior (either as to dividends or upon liquidation, dissolution or
winding-up) to the Series A Preferred Stock unless, prior thereto, the holders
of Series A Preferred Stock shall have received an amount per share (the “Series
A Liquidation Preference”) equal to an amount per share, subject to the
provision for adjustment hereinafter set forth, equal to 1,000 multiplied by the
aggregate amount to be distributed per share to holders of shares of Common
Stock plus an amount equal to any accrued and unpaid dividends. In the event the
Corporation shall at any time declare or pay any dividend on the Common Stock
payable in shares of Common Stock, or effect a subdivision or combination or
consolidation of the outstanding shares of Common Stock (by reclassification or
otherwise than by payment of a dividend in shares of Common Stock) into a
greater or lesser number of shares of Common Stock, then in each such case the
aggregate amount to which holders of shares of Series A Preferred Stock were
entitled immediately prior to such event under the preceding sentence shall be
adjusted by multiplying such amount by a fraction, the numerator of which is the
number of shares of Common Stock outstanding immediately after such event and
the denominator of which is the number of shares of Common Stock that were
outstanding immediately prior to such event.
(B)    If there are not sufficient assets available to permit payment in full of
the Series A Liquidation Preference and the liquidation preferences of all other
classes and series of stock of the Corporation, if any, that rank on a parity
with the Series A Preferred Stock in respect thereof, then the assets available
for such distribution shall be distributed ratably to the holders of the Series
A Preferred Stock and the holders of such parity shares in proportion to their
respective liquidation preferences.

A-4



--------------------------------------------------------------------------------




(C)    Neither the merger or consolidation of the Corporation into or with
another entity nor the merger or consolidation of any other entity into or with
the Corporation shall be deemed to be a liquidation, dissolution or winding-up
of the Corporation within the meaning of this Section 6.
Section 7.    Consolidation, Merger, Etc. If the Corporation shall enter into
any consolidation, merger, combination or other transaction in which the shares
of Common Stock are exchanged for or changed into other stock or securities,
cash and/or any other property, then in any such case each share of Series A
Preferred Stock shall at the same time be similarly exchanged or changed into an
amount per share, subject to the provision for adjustment hereinafter set forth,
equal to 1,000 multiplied by the aggregate amount of stock, securities, cash
and/or any other property (payable in kind), as the case may be, into which or
for which each share of Common Stock is changed or exchanged. In the event the
Corporation shall at any time declare or pay any dividend on the Common Stock
payable in shares of Common Stock, or effect a subdivision or combination or
consolidation of the outstanding shares of Common Stock (by reclassification or
otherwise than by payment of a dividend in shares of Common Stock) into a
greater or lesser number of shares of Common Stock, then in each such case the
amount set forth in the preceding sentence with respect to the exchange or
change of shares of Series A Preferred Stock shall be adjusted by multiplying
such amount by a fraction, the numerator of which is the number of shares of
Common Stock outstanding immediately after such event and the denominator of
which is the number of shares of Common Stock that were outstanding immediately
prior to such event.
Section 8.    Amendment. At any time that any shares of Series A Preferred Stock
are outstanding, the Certificate of Incorporation shall not be amended in any
manner, including in a merger, consolidation or otherwise, which would alter,
change or repeal the powers, preferences or special rights of the Series A
Preferred Stock so as to affect them adversely without the affirmative vote of
the holders of at least two-thirds of the outstanding shares of Series A
Preferred Stock, voting separately a single class.
Section 9.    Rank. The Series A Preferred Stock shall rank, with respect to the
payment of dividends and upon liquidation, dissolution and winding-up, junior to
all other series of Preferred Stock, unless the terms of any such series shall
provide otherwise, and shall rank senior to the Common Stock as to such matters.
IN WITNESS WHEREOF, this Certificate of Designation is executed on behalf of the
Corporation by its duly authorized officer this 17 day of November 2014.
Ashford Inc.


By:        
    Name: [ ]
    Title: [ ]



A-5



--------------------------------------------------------------------------------







A-6



--------------------------------------------------------------------------------




EXHIBIT B
Form of Right Certificate
Certificate No. R-    Rights
NOT EXERCISABLE AFTER FEBRUARY 25, 2018 OR EARLIER IF REDEMPTION OR EXCHANGE
OCCURS. THE RIGHTS ARE SUBJECT TO REDEMPTION AT $0.001 PER RIGHT AND TO EXCHANGE
ON THE TERMS SET FORTH IN THE RIGHTS AGREEMENT. UNDER CERTAIN CIRCUMSTANCES, AS
SET FORTH IN THE RIGHTS AGREEMENT, RIGHTS THAT ARE OR WERE ACQUIRED OR
BENEFICIALLY OWNED BY AN ACQUIRING PERSON OR ANY ASSOCIATES OR AFFILIATES
THEREOF (AS SUCH TERMS ARE DEFINED IN THE RIGHTS AGREEMENT) OR ANY SUBSEQUENT
HOLDER OF SUCH RIGHTS MAY BECOME NULL AND VOID AND WILL NO LONGER BE
TRANSFERABLE.
Right Certificate

ASHFORD INC.
This certifies that , or registered assigns, is the registered owner of the
number of Rights set forth above, each of which entitles the owner thereof,
subject to the terms, provisions and conditions of the Amended and Restated
Rights Agreement dated as of August 12, 2015, as may be amended from time to
time (the “Rights Agreement”), between Ashford Inc., a Delaware corporation (the
“Company”), and Computershare Trust Company, N.A., a federally chartered trust
company (the “Rights Agent”), to purchase from the Company at any time after the
Distribution Date (as such term is defined in the Rights Agreement) and prior to
5:00 p.m., New York time, on November 27, 2014, at the principal office of the
Rights Agent, or at the office of its successor as Rights Agent, one
one-thousandth of a fully paid non-assessable share of Series A Preferred Stock,
par value $0.01 per share (the “Preferred Shares”), of the Company, at a
purchase price of $275 per one one-thousandth of a Preferred Share (the
“Purchase Price”), upon presentation and surrender of this Right Certificate
with the Form of Election to Purchase duly executed. The number of Rights
evidenced by this Right Certificate (and the number of one one-thousandths of a
Preferred Share which may be purchased upon exercise hereof) set forth above,
and the Purchase Price set forth above, are the number and Purchase Price as of
August 12, 2015, based on the Preferred Shares as constituted at such date. As
provided in the Rights Agreement, the Purchase Price and the number of one
one-thousandths of a Preferred Share (or other securities or property) which may
be purchased upon the exercise of the Rights evidenced by this Right Certificate
are subject to modification and adjustment upon the happening of certain events.
From and after the occurrence of a Stock Acquisition Date (as defined in the
Rights Agreement) of the Rights Agreement, if the Rights evidenced by this Right
Certificate are or were at any time on or after the earlier of (x) the date of
such event or (y) the Distribution Date acquired or beneficially owned by an
Acquiring Person or an Associate or Affiliate of an Acquiring Person,

B-1



--------------------------------------------------------------------------------




such Rights shall become void, and any holder of such Rights shall thereafter
have no right to exercise such Rights.
This Right Certificate is subject to all of the terms, provisions and conditions
of the Rights Agreement, which terms, provisions and conditions are incorporated
herein by this reference and made a part hereof, and to which Rights Agreement
reference is made for a full description of the rights, limitations of rights,
obligations, duties and immunities hereunder of the Rights Agent, the Company
and the holders of the Right Certificates. Copies of the Rights Agreement are on
file at the principal executive offices of the Company and the offices of the
Rights Agent. The Company will mail to the holders of this Rights Certificate a
copy of the Rights Agreement without charge after receipt of a written request
therefor.
This Right Certificate, with or without other Right Certificates, upon surrender
at the principal office of the Rights Agent, may be exchanged for another Right
Certificate or Right Certificates of like tenor and date evidencing Rights
entitling the holder to purchase a like aggregate number of Preferred Shares as
the Rights evidenced by the Right Certificate or Right Certificates surrendered
shall have entitled such holder to purchase. If this Right Certificate shall be
exercised in part, the holder shall be entitled to receive upon surrender hereof
another Right Certificate or Right Certificates for the number of whole Rights
not exercised.
Subject to the provisions of the Rights Agreement, at the Company’s option, the
Rights evidenced by this Certificate (i) may be redeemed by the Company at a
redemption price of $0.001 per Right or (ii) may be exchanged in whole or in
part for shares of the Company’s Common Stock, par value $0.01 per share, or
Preferred Shares.
No fractional Preferred Shares will be issued upon the exercise of any Right or
Rights evidenced hereby (other than fractions which are integral multiples of
one one-thousandth of a Preferred Share, which may, at the election of the
Company, be evidenced by depositary receipts), but in lieu thereof a cash
payment will be made, as provided in the Rights Agreement.
No holder of this Right Certificate, as such, shall be entitled to vote or
receive dividends or be deemed for any purpose the holder of the Preferred
Shares or of any other securities of the Company which may at any time be
issuable on the exercise or exchange hereof, nor shall anything contained in the
Rights Agreement or herein be construed to confer upon the holder hereof, as
such, any of the rights of a stockholder of the Company or any right to vote for
the election of directors or upon any matter submitted to stockholders at any
meeting thereof, or to give or withhold consent to any corporate action, or to
receive notice of meetings or other actions affecting stockholders (except as
provided in the Rights Agreement), or to receive dividends or subscription
rights, or otherwise, until the Right or Rights evidenced by this Right
Certificate shall have been exercised or exchanged as provided in the Rights
Agreement.
This Right Certificate shall not be valid or obligatory for any purpose until it
shall have been countersigned by the Rights Agent.
    

B-2



--------------------------------------------------------------------------------




WITNESS the facsimile signature of the proper officers of the Company and its
corporate seal. Dated as of __________________, ______.
Attest: 


   
Ashford Inc. 

 
By:   






 
Countersigned: 


    
Rights Agent
 






 
By:     
   Authorized Signature
 






 


B-3



--------------------------------------------------------------------------------




Form of Reverse Side of Right Certificate

FORM OF ASSIGNMENT

(To be executed by the registered holder if such holder desires to transfer the
Right Certificate.)
FOR VALUE RECEIVED, hereby sells, assigns and transfers unto     

    
(Please print name and address of transferee)
Rights represented by this Right Certificate, together with all right, title and
interest therein, and does hereby irrevocably constitute and appoint , Attorney,
to transfer said Rights on the books of the within-named Company, with full
power of substitution.
Date:   
   
Signature
 
 

Signature Guaranteed:
Signatures must be guaranteed by an eligible guarantor institution (bank, stock
broker or savings and loan association with membership in an approved signature
medallion program).
The undersigned hereby certifies that the Rights evidenced by this Right
Certificate are not beneficially owned by and were not acquired by the
undersigned from, and are not being assigned to, an Acquiring Person or an
Affiliate or Associate thereof and are not issued with respect to notional
Common Shares related to a Derivative Interest described in Section 1.3.4 of the
definition of Beneficial Owner (as such terms are defined in the Rights
Agreement).
        
Signature
    
Form of Reverse Side of Right Certificate — continued

FORM OF ELECTION TO PURCHASE

(To be executed if holder desires to exercise Rights represented by the Right
Certificate.)
To ASHFORD INC.:

B-4



--------------------------------------------------------------------------------




The undersigned hereby irrevocably elects to exercise Rights represented by this
Right Certificate to purchase the Preferred Shares (or other securities or
property) issuable upon the exercise of such Rights and requests that
certificates for such Preferred Shares (or other securities or property) be
issued in the name of:
Please insert Social Security or other identifying number:
    

(Please print name and address)
    
If such number of Rights shall not be all the Rights evidenced by this Right
Certificate, a new Right Certificate for the balance remaining of such Rights
shall be registered in the name of and delivered to:
Please insert Social Security or other identifying number:
    

(Please print name and address)
    
Dated:   
   
Signature






 

(Signature must conform to the holder specified on the Right Certificate)
Signature Guaranteed:
Signatures must be guaranteed by an eligible guarantor institution (bank, stock
broker or savings and loan association with membership in an approved signature
medallion program).
    

B-5



--------------------------------------------------------------------------------




Form of Reverse Side of Right Certificate — continued
The undersigned hereby certifies that the Rights evidenced by this Right
Certificate are not beneficially owned by, were not acquired by the undersigned
from and are not being assigned to an Acquiring Person or an Affiliate or
Associate thereof and are not issued with respect to notional Common Shares
related to a Derivative Interest described in Section 1.3.4 of the definition of
Beneficial Owner (as such terms are defined in the Rights Agreement).
        
Signature
NOTICE
The signature in the foregoing Forms of Assignment and Election to Purchase must
conform to the name as written upon the face of this Right Certificate in every
particular, without alteration or enlargement or any change whatsoever.
In the event the certification set forth above in the Form of Assignment or the
Form of Election to Purchase, as the case may be, is not completed, such
assignment or election to purchase will not be honored.





B-6



--------------------------------------------------------------------------------




EXHIBIT C
UNDER CERTAIN CIRCUMSTANCES, AS SET FORTH IN THE RIGHTS AGREEMENT, RIGHTS OWNED
BY OR TRANSFERRED TO ANY PERSON WHO IS OR BECOMES AN ACQUIRING PERSON (AS
DEFINED IN THE RIGHTS AGREEMENT) AND CERTAIN TRANSFEREES THEREOF WILL BECOME
NULL AND VOID AND WILL NO LONGER BE TRANSFERABLE.
SUMMARY OF RIGHTS TO PURCHASE
PREFERRED SHARES
On November 16, 2014, the Board of Directors of Ashford Inc. (the “Company”)
declared a dividend of one preferred share purchase right (a “Right”) for each
outstanding share of Common Stock, par value $0.01 per share (the “Common
Shares”) outstanding on November 27, 2014 (the “Record Date”) to the
stockholders of record on that date. Each Right entitles the registered holder
to purchase from the Company one one-thousandth of a share of Series A Preferred
Stock, par value $0.01 per share (the “Preferred Shares”), of the Company, at a
price of $275 per one one-thousandth of a Preferred Share represented by a Right
(the “Purchase Price”), subject to adjustment. The description and terms of the
Rights are set forth in an Amended and Restated Rights Agreement (the “Rights
Agreement”) dated as of August 12, 2015, as the same may be amended from time to
time between the Company and Computershare Trust Company, N.A., a federally
chartered trust company, as Rights Agent.
Until the earlier to occur of (i) 10 business days following a public
announcement that a person or group of affiliated or associated persons has
acquired beneficial ownership of 10% or more of the outstanding Common Shares
(with certain exceptions as described below, an “Acquiring Person”) (or, in the
event an exchange is effected in accordance with Section 24 of the Rights
Agreement and the Board determines that a later date is advisable, then such
later date that is not more than 20 days after such public announcement) or (ii)
10 business days (or such later date as may be determined by action of the Board
of Directors prior to such time as any person becomes an Acquiring Person)
following the commencement of, or announcement of an intention to make, a tender
offer or exchange offer the consummation of which would result in the beneficial
ownership by a person or group of 10% or more of the outstanding Common Shares
(the earlier of such dates, the “Distribution Date”), the Rights will be
evidenced, with respect to any of the Common Share certificates outstanding as
of the Record Date, by such Common Share certificate with a copy of this Summary
of Rights attached thereto.
A Person shall not be deemed to be an “Acquiring Person” if (i) such Person, on
the date of the first public announcement of the adoption of the Rights
Agreement, is a Beneficial Owner of 10% or more of the Common Shares of the
Company then outstanding, (a “Grandfathered Stockholder”); provided, however,
that Monty J. Bennett and his Affiliates and Associates shall not be deemed to
be an Acquiring Person for so long as they collectively, in the aggregate, are
the Beneficial Owners of, directly or indirectly, 20% or less (the “Bennett
Threshold”) of the then outstanding Common Shares of the Company (provided that
(a) Common Shares held any of by (i) Archie Bennett Jr., (ii) Ashford
Hospitality Trust Inc. (“AHT”) or (iii) any directors or officers of

C-1



--------------------------------------------------------------------------------




AHT, Ashford Hospitality Prime, Inc. or the Company and (b) Common Shares
issuable or reserved for issuance to, or held in trust on behalf of or for the
benefit of, Monty J. Bennett or any of his beneficiaries pursuant to any
nonqualified deferred compensation plan maintained by the Company or any of its
Affiliates shall, in all cases, not be aggregated for purposes of determining
whether Bennett is the Beneficial Owner of Common Shares in excess of the
Bennett Threshold); provided, further, that if a Grandfathered Stockholder
becomes, after the Record Date, the Beneficial Owner of additional Common Shares
(other than Common Shares acquired solely as a result of corporate action of the
Company not caused, directly or indirectly, by such Person) at any time such
that the Grandfathered Stockholder is or thereby becomes the Beneficial Owner of
10% or more of the Common Shares then outstanding (or such other percentage as
would otherwise result in such Person becoming an Acquiring Person), then such
Grandfathered Stockholder shall be deemed an Acquiring Person; provided,
however, that upon the first decrease of a Grandfathered Stockholder’s
Beneficial Ownership below 10%, such Grandfathered Stockholder shall no longer
be considered a Grandfathered Stockholder. “Beneficial Ownership” shall include
any securities such Person or any of such Person’s Affiliates or Associates (i)
beneficially owns, directly or indirectly, (ii) has the right to acquire, (iii)
which are beneficially owned, directly or indirectly, by any other Person (or
any Affiliate or Associate of such other Person) with which such first Person or
any of such first Person’s Affiliates or Associates or any other Person (or any
Affiliate or Associate of such other Person) with whom such first Person (or any
Affiliates or Associates of such first Person) is Acting in Concert has any
agreement, arrangement or understanding, whether or not in writing, for the
purpose of acquiring, holding, voting (subject to certain limited exceptions) or
disposing of any voting securities of the Company, and (iv) which are the
subject of, or the reference securities for, or that underlie, any derivative
securities (as defined under Rule 16a-1 under the Exchange Act) of such Person
or any of such Person’s Affiliates or Associates that increase in value as the
value of the underlying equity increases, with the number of Common Shares
deemed Beneficially Owned being the notional or other number of Common Shares
specified in the documentation evidencing the derivative interest as being
subject to be acquired upon the exercise or settlement of the derivative
interest or as the basis upon which the value or settlement amount of such
derivative interest is to be calculated in whole or in part or, if no such
number of Common Shares is specified in such documentation, as determined by the
Board of Directors in its sole discretion to be the number of Common Shares to
which the derivative interest relates.
The Rights Agreement provides that, until the Distribution Date (or earlier
expiration of the Rights), the Rights will be transferred with and only with the
Common Shares. Until the Distribution Date (or earlier redemption or expiration
of the Rights), new Common Share certificates issued after the Record Date or
upon transfer or new issuance of Common Shares will contain a notation
incorporating the Rights Agreement by reference. Until the Distribution Date (or
earlier redemption or expiration of the Rights), the surrender for transfer of
any certificates for Common Shares outstanding as of the Record Date, even
without such notation or a copy of this Summary of Rights being attached
thereto, will also constitute the transfer of the Rights associated with the
Common Shares represented by such certificate. As soon as practicable following
the Distribution Date, separate certificates evidencing the Rights (“Right
Certificates”) will be mailed to holders of record of the Common Shares as of
the close of business on the Distribution Date, and such separate Right
Certificates alone will evidence the Rights.

C-2



--------------------------------------------------------------------------------




The Rights are not exercisable until the Distribution Date. The Rights will
expire on February 25, 2018 (the “Final Expiration Date”), unless the Final
Expiration Date is extended or unless the Rights are earlier redeemed or
exchanged by the Company, in each case, as described below, or upon the
occurrence of certain transactions.
The Purchase Price payable, and the number of Preferred Shares or other
securities or property issuable, upon exercise of the Rights is subject to
adjustment from time to time to prevent dilution (i) in the event of a stock
dividend on, or a subdivision, combination or reclassification of, the Preferred
Shares; (ii) upon the grant to holders of the Preferred Shares of certain rights
or warrants to subscribe for or purchase Preferred Shares at a price, or
securities convertible into Preferred Shares with a conversion price, less than
the then current market price of the Preferred Shares; or (iii) upon the
distribution to holders of the Preferred Shares of evidences of indebtedness or
assets (excluding regular periodic cash dividends or dividends payable in
Preferred Shares) or of subscription rights or warrants (other than those
referred to above).
The number of outstanding Rights and the number of Preferred Shares issuable
upon exercise of each Right are also subject to adjustment in the event of a
stock split of the Common Shares or a stock dividend on the Common Shares
payable in Common Shares or subdivisions, consolidations or combinations of the
Common Shares occurring, in any such case, prior to the Distribution Date.
Preferred Shares purchasable upon exercise of the Rights will not be redeemable.
Each Preferred Share will be entitled, when, as and if declared, to a quarterly
dividend payment of 1,000 multiplied by the dividend declared per Common Share.
In the event of liquidation, dissolution or winding up of the Company, the
holders of the Preferred Shares will be entitled to a payment per share equal to
1,000 multiplied by the aggregate payment made per Common Share. Each Preferred
Share will have 1,000 votes, voting together with the Common Shares. In the
event of any merger, consolidation or other transaction in which Common Shares
are converted or exchanged, each Preferred Share will be entitled to receive
1,000 multiplied by the amount received per Common Share. These rights are
protected by customary antidilution provisions.
Because of the nature of the dividend, liquidation and voting rights of the
Preferred Shares, the value of the one one-thousandth interest in a Preferred
Share purchasable upon exercise of each Right should approximate the value of
one Common Share.
From and after the time any person becomes an Acquiring Person, if the Rights
evidenced by this Right Certificate are or were at any time on or after the
earlier of (i) the date of such event or (ii) the Distribution Date acquired or
beneficially owned by an Acquiring Person or an Associate or Affiliate of an
Acquiring Person (as such terms are defined in the Rights Agreement), such
Rights shall become void, and any holder of such Rights shall thereafter have no
right to exercise such Rights.
If, at any time after a person becomes an Acquiring Person, the Company is
acquired in a merger or other business combination transaction or 50% or more of
its consolidated assets or Earning Power (as defined in the Rights Agreement)
are sold, proper provision will be made so that each holder of a Right will
thereafter have the right to receive, upon the exercise thereof at the then
current exercise price of the Right, that number of shares of common stock of
the acquiring company

C-3



--------------------------------------------------------------------------------




which at the time of such transaction will have a market value of two times the
exercise price of the Right. If any Person becomes an Acquiring Person, proper
provision shall be made so that each holder of a Right, other than Rights
beneficially owned by the Acquiring Person and its Affiliates and Associates
(which will thereafter be void), will thereafter have the right to receive upon
exercise that number of Common Shares having a market value of two times the
exercise price of the Right. If the Board of Directors so elects, the Company
shall deliver upon payment of the exercise price of a Right an amount of cash or
securities equivalent in value to the Common Shares issuable upon exercise of a
Right; provided that, if the Company fails to meet such obligation within 30
days following the date a person becomes an Acquiring Person, the Company must
deliver, upon exercise of a Right but without requiring payment of the exercise
price then in effect, Common Shares (to the extent available) and cash equal in
value to the difference between the value of the Common Shares otherwise
issuable upon the exercise of a Right and the exercise price then in effect. The
Board of Directors may extend the 30-day period described above for up to an
additional 60 days to permit the taking of action that may be necessary to
authorize sufficient additional Common Shares to permit the issuance of Common
Shares upon the exercise in full of the Rights.
At any time after any person becomes an Acquiring Person and prior to the
acquisition by any Person or group of a majority of the outstanding Common
Shares, the Board of Directors of the Company may exchange the Rights (other
than Rights owned by such Person or group which have become void), in whole or
in part, at an exchange ratio of one Common Share per Right (subject to
adjustment).
With certain exceptions, no adjustment in the Purchase Price will be required
until cumulative adjustments require an adjustment of at least 1% in such
Purchase Price. No fractional Preferred Shares will be issued (other than
fractions which are integral multiples of one one-thousandth of a Preferred
Share, which may, at the election of the Company, be evidenced by depositary
receipts), and in lieu thereof, an adjustment in cash will be made based on the
market price of the Preferred Shares on the last trading day prior to the date
of exercise.
At any time prior to the time any person or group becomes an Acquiring Person,
the Board of Directors of the Company may redeem the Rights in whole, but not in
part, at a price of $0.001 per Right (the “Redemption Price”). The redemption of
the Rights may be made effective at such time, on such basis and with such
conditions as the Board of Directors in its sole discretion may establish.
Immediately upon any redemption of the Rights, the right to exercise the Rights
will terminate and the only right of the holders of Rights will be to receive
the Redemption Price.
The terms of the Rights Agreement may be amended by the Board of Directors of
the Company without the consent of the holders of the Rights provided that no
such amendment may adversely affect the interests of the holders of Rights.
Without limiting the foregoing, the Company may at any time prior to such time
as any Person being an Acquiring Person amend the Rights Agreement to lower the
threshold at which a person or group becomes an Acquiring Person, but may not
lower the threshold below 5% of the outstanding Common Shares. In addition, the
Board may not cause a person or group to become an Acquiring Person by lowering
this threshold below the percentage interest that such person or group already
owns from and after such time as any

C-4



--------------------------------------------------------------------------------




Person becomes an Acquiring Person no such amendment may adversely affect the
interests of the holders of the Rights (other than the Acquiring Person and its
Affiliates and Associates).
Until a Right is exercised or exchanged, the holder thereof, as such, will have
no rights as a stockholder of the Company, including, without limitation, the
right to vote or to receive dividends.
A copy of the Rights Agreement has been filed with the Securities and Exchange
Commission as an Exhibit to a Quarterly Report on Form 10-Q dated August 14,
2015. A copy of the Rights Agreement is available free of charge from the
Company. This summary description of the Rights does not purport to be complete
and is qualified in its entirety by reference to the Rights Agreement, which is
hereby incorporated herein by reference.



C-5

